 



Exhibit 10.3
LEASE AGREEMENT
THIS LEASE AGREEMENT (“Lease”) is entered into by and between Landlord and
Tenant, each as defined below in Section 1.

         
1.
  THE PARTIES    
 
       
 
  Landlord’s Name and type of entity:   Space Center Operating Associates, L.P.
a New Mexico limited partnership
 
       
 
  Landlord’ Address for Notices:   c/o BGK Texas Property Management, Inc.
1235 North Loop West, Suite 1025
Houston, Texas 77008
 
       
 
  Landlord’s Payment Address:   c/o BGK Texas Property Management, Inc.
1235 North Loop West, Suite 1025
Houston, Texas 77008
 
       
 
  Tenant’s Name and type of entity:   Cyberonics, Inc.
a Texas corporation
 
       
 
  Tenant’s Address for Notices:    100 Cyberonics Boulevard, Suite 600
Houston, Texas 77058
 
        2.   DEFINITIONS AND BASIC TERMS
 
        The following definitions and basic terms shall have the indicated
meanings when used in this Lease:
 
       

             
 
  a.   Building:   The building known as the Cyberonics Building located on the
land described on Exhibit “A” attached hereto and whose street address is 16511
Space Center Boulevard.
 
           
 
  b.   Premises:   Suites 106, 107, 110 115, 127, 130, 140, 143, 150, 160, 202,
300, 400, 500, and 600 in the Building, The Premises are outlined on the plan
attached to the Lease as Exhibit “B-l” and Exhibit “B-2”.
 
           
 
  c.   Property:   The Building, the parcel of land upon which the Building is
situated and any other improvements located thereon.
 
           
 
  d.   Tenant’s Rentable Square Feet:    122,513 rentable square feet as herein
defined and referred to as Space “A” containing 95,327 rentable square feet and
Space “B” containing 27,186 rentable square feet.
 
           
 
  e.   Total Rentable Square
Feet in the Building:    144,346
 
           
 
  f.   Tenant’s Proportionate Share:   For the period between December 8, 2002
through December 31, 2003, Tenant’s Proportionate Share shall be 66.0406%,
Commencing January 1, 2004, Tenant’s Proportionate Share shall increase to
84.8745%. Tenant’s Proportionate Share is defined as the percentage obtained by
dividing (i)

1



--------------------------------------------------------------------------------



 



             
 
          Tenant’s Rentable Square Feet by (ii) the total Rentable Square Feet
in the Building.
 
           
 
  g.   Commencement Date:   The Commencement Date for Space “A” (95,327 square
feet) shall be December 8, 2002.
 
           
 
          The Commencement Date for Space “B” (27,186 square feet) shall be the
date that Landlord delivers possession of Space “B” to Tenant vacant and in its
“AS-IS” condition, which is estimated to be January 1, 2004, but in no event
will be earlier than January 1, 2004.
 
           
 
  h.   Term:   The Term for Space “A” shall be for a period of Eighty-four
(84) months and twenty-four (24) days commencing on the Commencement Date for
Space “A” and ending at 5:00 p.m. December 31, 2009 subject to adjustment and
earlier termination as provided in the Lease.
 
           
 
          The Term for Space “B” shall be for a period of Seventy-two
(72) months commencing on the Commencement Date for Space “B” and ending at 5:00
p.m. December 31, 2009 subject to adjustment and earlier termination as provided
in the Lease.
 
           
 
  i .   Base Rent:    

                                              Space “A”   Space “B”   Total  
Annual         Tenant’s Rentable   Tenant’s Rentable   Tenant’s Rentable   Base
Rent   Monthly         Lease Period   Square Feet   Square Feet   Square Feet  
(PSF/YR)   Base Rent
12/08/02 -12/31/03
    95,327       0       95,327     $ 17.00     $ 135,046.58  
01/01/04-12/31/04
    95,327       27,186 *     122,513 *   $ 17.20     $ 175,601.97 *
01/01/05-12/31/05
    95,327       27,186       122,513     $ 17.30     $ 176,622.91  
01/01/06- 12/31/06
    95,327       27,186       122,513     $ 18.25     $ 186,321.85  
01/01/07-12/31/07
    95,327       27,186       122,513     $ 18.50     $ 188,874.21  
01/01/08 -12/31/08
    95,327       27,186       122,513     $ 18.75     $ 191,426.56  
01/01/09-12/31/09
    95,327       27,186       122,513       S19.00     $ 193,978.92  

 
*The foregoing is based on a Commencement Date for Space “B” of January 1, 2004.
If the actual Commencement Date for Space “B” is a later date for any reason,
Base Rent with respect to Space “B” shall not commence until the actual
Commencement Date.

             
 
  j.   Additional Rent:   Additional Rent is defined in Section 6.
 
           
 
  k.   Rent:   Base Rent, Additional Rent and all other sums that Tenant may owe
to Landlord under this Lease.
 
           
 
  l.   Security Deposit:    $64,526.17
 
           
 
  m.   Expense Stop/ Base
Year:   Expense Stop: $0
Base Year: 2003 for both Space “A” and Space “B”.
 
           
 
  n.   Permitted Use:   General Office Purposes, business and commercial use,
scientific research and development and high technology manufacturing and
testing of medical devices and related equipment.
 
           
 
  o.   Property Management
Company/Address:   BGK Texas Property Management, Inc.
1235 North Loop West, Suite 1025
Houston, Texas 77008
 
           
 
  p.   Maximum Construction
Allowance:   (See Exhibit “E-l” and “E-2”)
 
           
 
  q.   Landlord’s Broker (name and address):   N/A

2



--------------------------------------------------------------------------------



 



             
 
  r.   Tenant’s Broker
(name and address):   Mr. Don R. Kugle
Clear Lake Asset Management, Inc.
2019 Enterprise Avenue
League City, Texas 77573
 
           
 
  s.   Guarantor(s)
(name and address):   None
 
           
 
  t.   Parking Spaces:   Based on four (4) parking space per 1,000 square feet
of rentable area 31 reserved parking spaces based on 25 spaces per 1,000 square
feet rentable area.
 
           
 
  u.   Parking Rent:    $ -0- per month per Parking Space.

3.   LEASE OF PREMISES       Landlord, in consideration of the Rent to be paid
and the covenants and agreements to be performed by Tenant, does hereby lease
unto Tenant the Premises, together with the non-exclusive right and easement to
use the parking, if any, and any other common facilities in or on the Building
and the Property (including, without limitation, the driveways, sidewalks,
loading and unreserved parking areas, lobbies, and hallways) which may from time
to time be furnished by Landlord, in common with Landlord and the tenants and
occupants of the Building, and their respective agents, employees, customers and
invitees; subject however to reasonable restrictions by Landlord as to the use
of such common facilities. In addition, Tenant shall have the non-exclusive
right to use (but not modify or alter) for the purpose of installing Tenant’s
cabling its Proportionate Share of the plenums, risers, and electric closets
located in the Building in connection with Tenant’s use and occupancy of the
Premises, at no additional cost, subject to Landlord’s reasonable right of
approval with respect to the type of use of such space and compliance with all
of the terms and provisions of Section 10 below.   4.   TERM       Tenant is
currently occupying Space “A”. If any present occupant of Space “B” holds over
and Landlord cannot deliver possession of Space “B” to Tenant on or before
January 1, 2004 then (a) Landlord shall not be in default hereunder or be liable
for damages therefore and (b) Tenant shall accept possession of Space “B” when
Landlord tenders possession thereof to Tenant vacant and in its “AS-IS”
condition. Notwithstanding the foregoing, if Landlord fails to deliver
possession of Space “B” to Tenant in its required condition by March 1, 2004,
the Tenant may terminate this Lease with respect to Space “B” only by delivering
written notice thereof to Landlord before Landlord delivers possession of Space
“B” to Tenant. By occupying the Premises, Tenant shall be deemed to have
accepted the Premises in their condition as of the date of such occupancy,
except for completion of any punch-list items and latent defects. Tenant shall
execute and deliver to Landlord, within ten days after Landlord has requested
same, a letter confirming (i) the Commencement Date with respect to Space “A”
and Space “B”, (ii) that Tenant has accepted the Premises, and (iii) that
Landlord has performed all of its obligations with respect to the Premises
(except for punch-list items specified in such letter).   5.   PAYMENT OF RENT  
    a. Payment. Tenant shall timely pay to Landlord, without demand deduction,
abatement or offset (except as otherwise expressly set forth herein), the Base
Rent, Additional Rent and all other rent at Landlord’s Payment Address. Base
Rent shall be payable monthly in advance in United States dollars.       The
first monthly installment of Base Rent (for the period from December 8, 2002
through December 31, 2002) shall be due and payable on the Commencement Date for
Space “A”; thereafter, monthly installments of Base Rent for Space “A” and Space
“B” shall be due on the first day of each succeeding calendar month during the
Term. Base Rent for any fractional month shall be prorated based on 1/365 of the
current annual Base Rent for each day of the partial month this Lease is in
effect, and shall be due on the respective Commencement Date for Space “A” and
Space “B”.

3



--------------------------------------------------------------------------------



 



    b. Late Payments. With respect to each payment that is over five
(5) business days late, Landlord may charge Tenant a fee equal to 6% of any
delinquent payment to reimburse Landlord for its cost and inconvenience incurred
as a consequence of Tenant’s delinquency. In addition, Landlord may charge
interest at the lessor of the Prime Rate (defined below) plus two percent (2%)
or the maximum rate permitted by applicable law for all payments which are over
five (5) business days late. In no event, however, shall the charges permitted
under this Section or elsewhere in this Lease, to the extent the same are
considered to be interest under applicable law, exceed the maximum rate of
interest permitted by applicable law. As used herein, the “Prime Rate” means the
prime rate of interest published in the “Money Rates” section of The Wall Street
Journal, Southwest Edition on the due date for the payment in question.   6.  
ADDITIONAL RENT       a. Payment of Additional Rent. Tenant shall pay as
Additional Rent an amount equal to Tenant’s Proportionate Share multiplied by
the difference of (a) the total annual Operating Expenses, as defined below, for
the calendar year in question and (b) the Operating Expenses for the Base Year,
in each case adjusted in accordance with Section 6d. Landlord may collect such
amount in a lump sum, due within 30 days after Landlord furnishes to Tenant an
annual Operating Expense Statement as defined below. Alternatively, Landlord may
make a good faith estimate of the Additional Rent to be due by Tenant for any
calendar year or part thereof during the Term, and, unless Landlord delivers to
Tenant a revision of the estimated Additional Rent, Tenant shall pay to
Landlord, on the Commencement Date and on the first day of each calendar month
thereafter, an amount equal to the estimated Additional Rent for such calendar
year or part thereof divided by the number of months in such calendar year
during the Term. From time to time during any calendar year (but not more than
once in any calendar year), Landlord may estimate and re-estimate the Additional
Rent to be due by Tenant for that calendar year and deliver a copy of the
estimate or re-estimate to Tenant. Thereafter, the monthly installments of
Additional Rent payable by Tenant shall be appropriately adjusted in accordance
with the estimations so that, by the end of the calendar year in question,
Tenant shall have paid all of the Additional Rent as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment pursuant
to Section 6c when actual Operating Expenses are available for each calendar
year.       For purposes of calculating Additional Rent under this Section 6,
the Controllable Operating Expenses (defined below) for each calendar year after
the Base Year that may be included in Operating Expenses for such calendar year
shall not be more than 4% greater than the Controllable Operating Expenses for
the previous calendar year. “Controllable Operating Expenses” shall mean all
items of Operating Expenses which are within the reasonable control of Landlord,
but specifically excluding taxes, utilities, insurance, costs incurred to comply
with governmental requirements, wages and salaries affected by the minimum wage,
and other costs beyond the reasonable control of Landlord.       b. Operating
Expenses. “Operating Expenses” shall mean all expenses and disbursements of
every kind (subject to the limitations set forth below) which Landlord incurs,
pays or becomes obligated to pay in connection with the ownership, operation,
and maintenance of the Property (including any parking facilities), determined
in accordance with generally accepted accounting principles (“GAAP”), including
but not limited to the following:

(i) all taxes and assessments and governmental charges whether federal, state,
county or municipal, and whether they be by taxing or management districts or
authorities presently taxing or by others, subsequently created or otherwise,
and any other taxes and assessments attributable to the Property (or its
operation), and the grounds, parking areas, driveways, and alleys on the
Property, excluding, however, federal and state taxes on income (collectively,
“Property Taxes”); if the present method of taxation changes so that in lieu of
the whole or any part of the Property Taxes, there is levied on Landlord a
capital tax directly on the rents received therefrom or a franchise tax,
assessment, or charge based, in whole or in part, upon such rents for the
Property, then all such taxes, assessments, or charges, or the part thereof so
based, shall be included within the term “Property Taxes”;
(ii) wages and salaries (including management fees not to exceed those
consistent with market conditions in the area in which the Building is located)
of all employees at or below the level of building manager fully engaged in the
operation, repair, replacement, maintenance, and security of the Property,
including taxes, insurance and benefits relating thereto;
(iii) all supplies and materials used in the operation, maintenance, repair,
non-capital replacement, and security of the Property;

4



--------------------------------------------------------------------------------



 



(iv) cost of all capital improvements made to the Property which can reasonably
be expected to reduce the normal operating costs of the Property; provided, that
any amortization for capital improvements made primarily for the purpose of
reducing operating expenses shall not exceed the amount which Landlord
reasonably estimates has been saved during such year as a result of a reduction
of operating expenses related to the installation of such capital improvements,
as well as all capital improvements made in order to comply with any law
hereafter promulgated by any governmental authority, in each case, as amortized
over the useful economic life of such improvements as set forth in the
manufacturer’s specifications therefor or, if the manufacturer’s specifications
do not specify a useful life, then the useful life thereof determined in
accordance with GAAP;
(v) cost of all utilities, other than the cost of utilities actually reimbursed
to landlord by the Building’s tenants;
(vi) cost of any insurance or insurance related expense applicable to the
Property and Landlord’s personal property used in connection therewith;
(vii) cost of repairs, non-capital replacements, and general maintenance of the
Property; and
(viii) cost of service or maintenance contracts with independent contractors for
the operation, maintenance, repair, non-capital replacement, or security of the
Property (including, without limitation, alarm service, window cleaning, and
elevator maintenance).
There are specifically excluded from the definition of the term “Operating
Expenses” the following costs:
(1) capital improvements made to the Property, other than capital improvements
described in subparagraph (iv) above and except for items which, though capital
for accounting purposes, are properly considered maintenance and repair items,
such as painting of common areas, replacement of carpet in elevator lobbies, and
the like;
(2) repair, replacements and general maintenance paid by proceeds of insurance
or by Tenant or other third parties, and alterations attributable solely to
tenants of the Property;
(3) interest, amortization or other payments on loans by Landlord;
(4) depreciation of the Building, other improvements located on the Property and
other property used in the operation and maintenance thereof;
(5) leasing commissions;
(6) legal expenses, other than those incurred for the general benefit of the
Property’s tenants (eg., tax disputes);
(7) renovating or otherwise improving tenant space for other tenants of the
Property or vacant space in the Building (except common areas);
(8) correcting defects in the construction of the Building;
(9) federal income taxes imposed on or measured by the income of Landlord from
the operation of the Property; and
(10) the additional exclusions from Operating Expenses listed on Exhibit “K”
attached hereto.
c. Operating Expense Statement. Landlord shall provide an annual Operating
Expense statement including a statement of Landlord’s actual Operating Expenses
for the previous year adjusted as provided in Section 6d. If the annual
Operating Expense Statement reveals that Tenant paid more for Additional Rent
than the actual amount due in the year for which such statement was prepared,
then Landlord shall promptly credit (or reimburse, if the Lease has terminated
and Tenant is not in default) Tenant for such excess. Likewise, if Tenant paid
less than the actual amount due, then Tenant shall promptly pay Landlord such
deficiency. This provision applies only to Tenant’s Additional Rent and shall
never require a refund or credit of Base Rent.
d. Building Occupancy. With respect to any calendar year or partial calendar
year in which the Building is not occupied to the extent of at least ninety-five
percent (95%) of the Total Rentable Square

5



--------------------------------------------------------------------------------



 



    Feet in the Building thereof, the Operating Expenses for such period shall
be increased to the amount which would have been incurred had the Building been
occupied to the extent of ninety-five percent (95%) of the Total Rentable Square
Feet in the Building thereof. Operating Expenses grossed-up under this
Section 6d shall include only those Operating Expenses that vary with occupancy
of the Building.       e. Taxes. Upon written request from Tenant, Landlord
shall provide to Tenant a copy of the assessed value of the Property as
determined by the applicable governmental authority. If Tenant requests,
Landlord shall protest or appeal the appraised value of the Property in
accordance with applicable law. However, if Landlord reasonably believes that
such protest would not be successful in reducing taxes for the time period in
question, Landlord shall promptly notify Tenant thereof and thereafter permit
Tenant, at its expense, to protest or appeal the appraised value of the
Property. Subject to the preceding sentence, Tenant waives all rights under the
Texas Property Tax Code, now or hereafter in effect, including all rights under
Section 41.413 thereof, granting to tenants of real property or lessees of
tangible personal property the right to protest the appraised value, or receive
notice of reappraisal, of all or any part of the Property, irrespective of
whether Landlord has elected to protest such appraised value.       f. Tenant
Inspection Right. After giving Landlord 10-days’ prior written notice thereof,
Tenant may inspect or audit Landlord’s records relating to Operating Expenses
for any periods of time within two (2) years before the audit or inspection;
provided, however, in no event will Landlord be obligated to permit any such
inspection or audit to be performed by a consultant or firm that is compensated
by Tenant on a contingent fee or percentage of recovery basis. Tenant may not
conduct an inspection or have an audit performed more than once during any
calendar year. If such inspection or audit reveals that an error was made in
calculating Operating Expenses, then Landlord shall refund to Tenant any
overpayment of any such costs, or Tenant shall pay to Landlord any underpayment
of any such costs, as the case may be, within 30 days after notification
thereof. Tenant shall pay the cost of such audit or inspection unless the total
Operating Expenses for the time period in question are finally determined to be
in error by more than 5% in the aggregate, in which case Landlord shall pay
Tenant’s reasonable out-of-pocket audit costs. Tenant shall maintain the results
of each such audit or inspection confidential.   7.   SECURITY DEPOSIT      
Contemporaneously with the execution of this Lease, Tenant’s security deposits
totaling 564,526.17 shall be transferred from any and all prior Lease
Agreements, which shall be held by Landlord without liability for interest and
as security for the performance by Tenant of its obligations under this Lease.
The Security Deposit is not an advance payment of Rent or a measure or limit of
Landlord’s damages upon an Event of Default (defined below). Following an Event
of Default and prior to Tenant’s cure of the same, Landlord may, from time to
time and without prejudice to any other remedy, use all or a part of the
Security Deposit to perform any obligation which Tenant was obligated, but
failed, to perform hereunder. Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to its original amount. Provided that Tenant has
performed all of its obligations in accordance with Chapter 93 of the Texas
Property Code, Landlord shall return to Tenant the balance of the Security
Deposit not applied to satisfy Tenant’s obligations within a reasonable time
(but in no event more than thirty (30) days). If Landlord transfers its interest
in the Premises and the transferee assumes Landlord’s obligations under this
Lease, then Landlord may assign the Security Deposit to the transferee and
Landlord thereafter shall have no further liability for return of the Security
Deposit.   8.   USE       Tenant shall occupy and use the Premises only for the
Permitted Use and shall comply with all laws, orders, rules, and regulations
relating to the use, condition, and occupancy of the Premises. The Premises
shall not be used for any use which is disreputable or creates extraordinary
fire hazards or results in an increased rate of insurance on the Building or its
contents or the storage of any hazardous materials or substances (other than
materials and substances used in connection with Tenant’s business in compliance
with applicable laws). If, because of Tenant’s acts, the rate of insurance on
the Building or its contents increases, then Tenant shall pay to Landlord the
amount of such increase on demand, and acceptance of such payment shall not
constitute a waiver of any of Landlord’s rights. Tenant shall conduct its
business and control its agents, employees, and invitees in such a manner as not
to create any nuisance or unreasonably interfere with other tenants or Landlord
in its management of the Building.

6



--------------------------------------------------------------------------------



 



9.   TENANT IMPROVEMENTS       Landlord will provide a tenant improvement
allowance as described in Exhibit “E” attached hereto and made a part hereof:  
10.   ALTERATIONS       All improvements to the Premises made after the
Commencement Date shall be installed at the expense of Tenant only (except for
the tenant improvement allowance to be provided by Landlord pursuant to Exhibit
“E”) in accordance with plans and specifications which have been previously
submitted to and approved in writing by Landlord, which approval shall not be
unreasonably withheld, delayed or conditioned. After the initial Tenant
improvements are made, no alterations or physical additions in or to the
Premises may be made without Landlord’s prior written consent, which shall not
be unreasonably withheld or delayed; however, Landlord may withhold its consent
to any alteration or addition that would adversely affect the Building’s
structure (i.e., the Building’s exterior walls, roof, elevator shafts, footings,
foundations, structural portions of load bearing walls, structural floors and
subfloors and structural columns and beams), or the Building’s HVAC, plumbing,
electrical, or mechanical systems. Tenant shall not paint or install lighting or
decorations, signs, window or door lettering, or advertising media of any type
on or about the Premises that is visible from outside the Premises without
Landlord’s prior consent. Notwithstanding the foregoing, Tenant shall not be
required to obtain Landlord’s consent for repainting or recarpeting the Premises
so long as the installation thereof does not involve any core drilling or
otherwise adversely affect the Building structure, in each case provided that
(1) Tenant delivers to Landlord written notice thereof and plans and
specifications therefor prior to commencing any such alterations, additions, or
improvements and (2) such alterations, additions and improvements will not
adversely affect (A) the Building’s structure, the provision of services to
other Building tenants, or the Building’s electrical, plumbing, HVAC, life
safety or mechanical systems, (B) the exterior appearance of the Building, or
(C) the appearance of the Building’s common areas or elevator lobby areas. All
alterations, additions, or improvements (whether temporary or permanent in
character, and including all air-conditioning equipment and all other equipment
that is in any manner connected to the Building’s plumbing system, but excluding
any manufacturing, testing or production equipment or trade fixtures of Tenant
(which manufacturing, testing and production equipment and trade fixtures may be
removed from the Premises by Tenant) made in or upon the Premises, either by
Landlord or Tenant, shall be Landlord’s property at the end of the Term and
shall remain on the Premises (unless Landlord requires removal of same by giving
written notice thereof at the time Landlord approves the plans and
specifications with respect thereto) without compensation to Tenant. Approval by
Landlord of Tenant’s plans and specifications prepared in connection with any
improvements in the Premises shall not constitute a representation or warranty
as to the adequacy or sufficiency of such plans and specifications, or the
improvements to which they relate, for any use, purpose, or condition, but such
approval shall merely be the consent of Landlord as required hereunder. Tenant
shall be responsible for the cost of all action required to cause the Premises
(other than restrooms and drinking fountains in the Premises) to comply with the
requirements of the Americans with Disabilities Act of 1990 (the “ADA”), and all
rules, regulations, and guidelines promulgated thereunder, as the same may be
amended from time to time, to the extent such action is necessitated by any
installations, additions, or alterations made in or to the Premises at the
request of or by Tenant or by Tenant’s use of the Premises (other than retrofit
whose cost has been particularly identified as being payable by Landlord in an
instrument signed by Landlord and Tenant). If Landlord’s prior consent is
required under this Section 10, such consent shall not be unreasonably withheld,
conditioned or delayed; however, Landlord may withhold its consent to any such
painting or installation which would affect the appearance of the exterior of
the Building or of any common areas of the Building. Landlord shall be
responsible for the cost of compliance with the ADA for all portions of the
Property not subject to the Premises or other leases with tenants.       The
Tenant shall have the continuing right to act as either construction manager or
general contractor for any remodeling within its Premises. Any an all remodeling
or renovations shall be done only with prior written approval by the Landlord
(not to be unreasonably withheld, conditioned or delayed) based on plans
submitted to Landlord by Tenant or its agents. All construction/remodeling shall
adhere to all State and City code requirements inclusive of ADA regulations.
Landlord will have the right to inspect such construction at any time.       If
Tenant desires to perform any work in the Premises thai requires Landlord’s
approval or consent under Section 10 and submits to Landlord plans and
specifications therefor or change orders thereto, then Landlord shall within
seven (7) business days after its receipt of such plans and specifications and
within five (5) business days after its receipt of any such change orders with
respect thereto, notify


7



--------------------------------------------------------------------------------



 



    Tenant whether it approves or disapproves the same; any notice of
disapproval shall be accompanied by a statement in reasonable detail of the
reasons therefor.

11.   LANDLORD’S SERVICES

  a. Services. landlord shall furnish to Tenant the services outlined on Exhibit
“D” attached hereto Landlord shall maintain the common areas of the Building in
reasonably good order and condition.

  b.   Excess Utility Use. Tenant shall continue to pay for separately metered
electrical consumption for the following areas: (a) the 5-ton condensing unit in
the Server Room on the 5th floor, (b) the Termatron Units I and II on the 1st
floor, (c) the Microbiology Lab Equipment in Suite 106 on the 1st floor and
Tenant shall pay monthly for electrical consumption on any other future
non-office equipment which will be monitored by the installation of separate
meters.         Landlord shall use reasonable efforts to furnish electrical
current for computers, electronic data processing equipment, special lighting,
and other equipment whose electrical energy consumption exceeds Building
Standard Capacity (defined below) through the then-existing feeders and risers
serving the Building and the Premises, and Tenant shall pay to Landlord the cost
of such service within ten (10) days after Landlord has delivered to Tenant an
invoice therefor. The amount of such additional consumption shall be paid by
Tenant and shall be determined by a separate meter in the Premises which shall
be installed by Landlord, at Tenant’s expense. Tenant shall not install any
electrical equipment requiring special wiring or exceeding Building Standard
Capacity unless approved in advance by Landlord. The use of electricity in the
Premises shall not exceed the capacity of existing feeders and risers to or
wiring in the Premises without Landlord’s consent and approval Any risers or
wiring required to meet Tenant’s excess electrical requirements shall, upon
Tenant’s written request, be installed by Landlord, at Tenant’s cost, if, in
Landlord’s sole and absolute judgment, the same are necessary and shall not
cause permanent damage or injury to the Building or the Premises, cause or
create a dangerous or hazardous condition, entail excessive or unreasonable
alterations, repairs, or expenses, or interfere with or disturb other tenants of
the Building. If Tenant uses machines or equipment (other than general office
machines, computers and electronic data processing equipment) in the Premises
which materially and adversely affect the temperature otherwise maintained by
the air conditioning system or otherwise overload any utility, and Tenant is
unable or unwilling to (1) reduce consumption or otherwise eliminate the cause
of the increase in temperature otherwise maintained by the air conditioning
system or (2) install a supplemental air conditioning system, Landlord may
install supplemental air conditioning units or other supplemental equipment in
the Premises, and the cost thereof, including the cost of installation,
operation, use, and maintenance, shall be paid by Tenant to Landlord within ten
(10) days after Landlord has delivered to Tenant an invoice therefor.        
Landlord agrees to furnish Tenant electricity for ordinary office uses
equivalent to six (6) watts per rentable square foot connected load (“Building
Standard Capacity”). Any electricity use for ordinary office use which exceeds
Building Standard Capacity will be billed by Landlord for such excess use with
the exception of those areas separately metered and billed.

c. Change. Landlord’s obligation to furnish services under Section 11a shall be
subject to the rules and regulations of the supplier of such services and all
governmental rules and regulations. Landlord may change services as necessary to
comply with such rules or regulations provided that following any such change
Landlord shall be able to (and shall) furnish services substantially the same as
those required under Section 11a and Exhibit “D”.
d. Restoration of Services; Abatement. Landlord shall use reasonable efforts to
restore any service that becomes unavailable. Any unavailability shall not
render Landlord liable for any damages caused thereby, nor shall be a
constructive eviction of Tenant, constitute a breach of any implied warranty,
or, except as provided in the next sentence, entitle Tenant to any abatement of
Tenant’s obligations hereunder. However, if Tenant is prevented from making
reasonable use of all or any portion of the Premises for more than five
(5) consecutive days because of the unavailability of any such service, Tenant
shall be entitled to a reasonable abatement of Rent as to the portion of the
Premises in question for each day following the fifth (5th) day such
unavailability commenced that Tenant is so prevented from making reasonable use
of the Premises. Tenant agrees to promptly notify Landlord in writing of any
interruption of services.
If at any time (1) Landlord fails to deliver electrical service, elevator
service, HVAC service, sewer service or water service to the Premises (the
“Critical Services”) for five (5) consecutive business days after Tenant advises
Landlord in writing that the Critical Services are not being provided to the
Premises, (2) the unavailability of such Critical Services prevents Tenant from
conducting its business

8



--------------------------------------------------------------------------------



 



in the Premises in a manner reasonably comparable to that conducted immediately
before such unavailability, and (3) Landlord has not commenced to cure such
cessation of Critical Services or has failed to prosecute such cure with
reasonable diligence, Tenant shall be entitled to restore such service. Landlord
shall reimburse Tenant for its actual, out-of-pocket costs therefor within
thirty (30) days after delivery to Landlord of a reasonably detailed invoice
and, if requested by Landlord, receipts, bills paid affidavits, and appropriate
releases of liens, failing which default interest shall accrue thereon from the
date due until the date paid at the Prime Rate plus two percent (2%).
Furthermore, subject to Force Majeure, if any Critical Service is not provided
to a portion of the Premises for a period of 60 consecutive days and Landlord
has not commenced to cure such cessation of Critical Services or has failed to
prosecute such cure with reasonable diligence, Tenant shall have the right to
terminate this Lease (in its entirety or as to the affected portion of the
Premises) by giving Landlord written notice of such termination prior to the
date on which such Critical Service is restored to the entire Premises. If the
unavailability of such Critical Services is caused by a Taking (defined below)
or a Casualty (defined below), then the provisions of this paragraph shall not
be applicable thereto; rather, the provisions of Sections 16 and 17 (as the case
may be) shall apply. If any such failure to provide such Critical Services
prevents Tenant from operating its business in the Premises, Tenant may arrange
for such services directly from the supplier thereof.

  e.   Additional Services. Should Tenant desire any additional services beyond
those described here or service outside the normal times Landlord provides such
services, Landlord may (at Landlord’s option), upon reasonable advance notice
from Tenant, furnish such services and Tenant shall pay Landlord’s actual cost
plus 10% overhead for the additional services provided. By way of illustration
and not limitation, special equipment requiring abnormal use of water or
electricity used as a power source for data processing machines, including air
conditioning costs therefor, large business machines and similar equipment of
high electrical consumption shall not be standard and the costs thereof shall be
paid by Tenant within ten (10) days after Landlord delivers to Tenant an invoice
therefor. Landlord shall, at Tenant’s sole cost and expense, install separate
meters for measuring consumption of non-standard services within the Premises.

12.   REPAIRS       a. Landlord’s Repair Obligations. Promptly following receipt
of written notice from Tenant of the necessity therefor, landlord shall make
necessary repairs to maintain the structure of the Premises and the Building.
“Structure” or “structural” for purposes of this Lease shall mean only the
following: foundation, roof framing and roof, weight bearing columns and weight
bearing walls (specifically excluding interior surfaces). If any repair in the
Building is required because of any act, neglect, or fault of Tenant, its
employees, licenses, or contractors, then, to the extent Landlord does not
receive insurance proceeds to cover such repairs, Tenant shall pay all costs
therefor within ten (10) days after Landlord has delivered the Tenant an invoice
therefor.       b. Tenant’s Repairs. Tenant agrees to promptly make all repairs
(including replacements and alterations where necessary) necessary to keep the
interior of the Premises in good order, repair and condition, except for those
necessitated by reasonable use and wear and to repair any damage caused by
Tenant or Tenant’s agents, contractors, or invitees to any of the Property. The
interior shall include:

  (i)   interior faces of the exterior walls of the building;     (ii)  
interior face of the ceilings;     (iii)   floor coverings;     (iv)   portion
of the wiring, plumbing, pipes, conduits and other water, sewerage, utility, and
sprinkler fixtures and equipment in the Premises which serve the Premises
exclusively; and which are not located within the floors, walls or ceiling; and
    (v)   all interior glass.

c. Performance of Work. All work described in Sections 9 and 10 above and in
this Section 12 shall be performed only by Landlord or by contractors and
subcontractors approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Prior to beginning any work,
Tenant shall cause all contractors and subcontractors to procure and maintain
insurance against such risks, in such amounts, and with such companies as set
forth in Section 15c. Unless otherwise agreed to in writing by Landlord, all
such work shall place the Property in as good or better condition as that which
existed at the time of such repair and shall be performed in accordance with all
legal


9



--------------------------------------------------------------------------------



 



    requirements and in a good and workmanlike manner so as not to damage any
portion of the Property. Any such work which may affect the HVAC, electrical
system, or plumbing must be approved by an engineer acceptable to Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.      
d. Mechanic’s Liens. Tenant shall not permit any mechanic’s or other liens to be
filed against the Premises or the Property for any obligation incurred by or at
the request of Tenant. If such a lien is filed, then Tenant shall, no later than
twenty (20) days after Landlord has notified Tenant thereof in writing, either
pay the amount of the lien or diligently contest such lien and deliver to
Landlord a bond or other security reasonably satisfactory to Landlord. If Tenant
fails to timely take either such action, then Landlord may pay the lien claim
without inquiry as to the validity thereof, and any amounts so paid, including
expenses and interest, shall be paid by Tenant to Landlord within ten (10) days
after Landlord has delivered to Tenant an invoice therefor. Tenant shall
indemnify, defend (with counsel reasonably acceptable to Landlord) and hold
harmless the Landlord from and against all costs (including attorneys’ fees and
costs of suit), losses, liabilities, or causes of action arising out of or
relating to any mechanics’ or materialmen’s liens asserted in connection with
alterations, repairs, improvements or other work performed by Tenant or Tenant’s
agents, contractors or employees.   13.   TRANSFERS       a. Transfers; Consent.
Except as provided in Section 13c below, Tenant shall not, without the prior
written consent of Landlord (which Landlord shall not unreasonably withhold,
delay or condition): (a) assign, transfer, or encumber this Lease or any estate
or interest herein, whether directly or by operation of law; (b) permit any
other entity to become Tenant hereunder by merger, consolidation, or other
reorganization; (c) if Tenant is an entity other than a corporation whose stock
is publicly traded, permit the transfer of an ownership interest in Tenant so as
to result in a change in the current control of Tenant(d) sublet any portion of
the Premises; (c) grant any license, concession, or other right of occupancy of
any portion of the Premises; or (f) permit the use of the Premises by any
parties other than Tenant (any of the events listed in clauses (a) through
(f) being a “Transfer”). If Tenant requests Landlord’s consent to a Transfer,
then Tenant shall provide Landlord with a written description of all terms and
conditions of the proposed Transfer, copies of the proposed documentation, and
the following information about the proposed transferee: name and address;
reasonably satisfactory information about its business and business history; its
proposed use of the Premises; banking, financial, and other credit information;
and general references sufficient to enable Landlord to determine the proposed
transferee’s credit worthiness and character. Landlord agrees that it shall not
unreasonably withheld, condition or delay consent if (a) the nature and
character of the proposed assignee or sublessee, its business and activities and
intended use of the Premises are in Landlord’s reasonable judgment consistent
with the current standards of the Building, (b) neither the proposed assignee or
sublessee (nor any party which, directly or indirectly, controls or is
controlled by or is under common control with the proposed assignee or
sublessee) is a department, representative or agency of any governmental body or
then an occupant of any part of the Building or a party with whom Landlord is
then negotiating to lease space in the Building or in any adjacent Building
owned by Landlord or an affiliate of Landlord unless Landlord can not meet the
expansion needs (on a per square foot basis) of the proposed transferee in which
case the proposed transferee may be an occupant of any part of the Building or a
party with whom Landlord is then negotiating to lease space in the Building,
(c) the form and substance of the proposed sublease or instrument of assignment
is acceptable to Landlord (which acceptance by Landlord shall not be
unreasonably withheld, conditioned or delayed) and is expressly subject to all
of the terms and provisions of this Lease and to any matters to which this Lease
is subject, (d) the proposed occupancy would not (1) materially increase the
office cleaning requirements, (2) impose a materially extra burden upon the
services to be supplied by Landlord to Tenant hereunder, (3) violate the current
rules and regulations of the Building, (4) violate the provisions of any other
leases of tenants in the Building or (5) cause alterations or additions to be
made to the Building (excluding the Premises), and (e) the granting of such
consent will not constitute a default under any other agreement to which
Landlord is a party or by which Landlord is bound. Tenant shall reimburse
Landlord for its reasonable attorneys’ fees and other out-of-pocket expenses
incurred in connection with considering any request for its consent to a
Transfer, up to a maximum of $500.00. If Landlord consents to a proposed
Transfer, then the proposed transferee shall deliver to Landlord a written
agreement whereby it expressly assumes Tenant’s obligations hereunder; however,
any transferee of less than all of the space in the Premises shall be liable
only for obligations under this Lease that are properly allocable to the space
subject to the Transfer, and only to the extent of the rent it has agreed to pay
Tenant therefor. Landlord’s consent to a Transfer shall not release Tenant from
performing its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable therefor and Tenant shall
execute any documents reasonably required by Landlord to confirm same.
Landlord’s consent to any Transfer shall not waive Landlord’s rights as to any

10



--------------------------------------------------------------------------------



 



subsequent Transfers. If an Event of Default occurs while the Premises or any
part thereof are subject to a Transfer, then Landlord, in addition to its other
remedies, may until such time as the Event of Default is cured collect directly
from such transferee all rents becoming due to Tenant and apply such rents
against Rent. Tenant authorizes its transferees to make payments of rent
directly to Landlord upon receipt of notice from Landlord to do so.

  b.   Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, 50% of all compensation received by Tenant for a Transfer
(whether permitted or not) that exceeds the sum of (i) Rent paid by Tenant to
Landlord for the applicable portion of the Premises covered thereby and
(ii) Tenant’s costs reasonably incurred with unaffiliated third parties in
connection with such Transfer (e.g., brokerage commissions, attorneys’ fees,
tenant improvement allowances and the like). Landlord’s acceptance of such
Additional Compensation shall not constitute Landlord’s approval of any Transfer
that was not approved by Landlord or permitted by this Lease.     c.   Permitted
Transfers. Notwithstanding Section 13a, Tenant may Transfer all or part of its
interest in this Lease or all or part of the Premises (a “Permitted Transfer”)
to the following without the written consent of Landlord: (1) an Affiliate of
Tenant; (2) any entity in which or with which Tenant, or its corporate
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions governing merger and consolidation of business entities, so
long as Tenant’s obligations hereunder are assumed by the entity surviving such
merger or created by such consolidation and the net worth of the surviving or
created corporation is not less than the net worth of Tenant as of the execution
date of this Lease; and (3) any entity acquiring all or substantially all of
Tenant’s assets if such entity’s net worth after such acquisition is not less
than the net worth of Tenant as of the execution date of this Lease. Tenant
shall promptly notify Landlord of any such Permitted Transfer. Tenant shall
remain liable for the performance of all of the obligations of Tenant hereunder,
or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building, landlord or
other tenants of the Building. Within ten (10) business days after the effective
date of any Permitted Transfer, Tenant agrees to furnish Landlord with copies of
the instrument effecting any of the foregoing Transfers. The occurrence of a
Permitted Transfer shall not waive Landlord’s rights as to any subsequent
Transfers.

14.   INDEMNITY & LIABILITY LIMITATION       a. Indemnity. Subject to
Section 14b, Tenant shall, to the extent permitted by applicable law, defend,
indemnify and hold harmless Landlord from all loss, claims, demand, damage,
liability or expense, including, attorneys’ fees, resulting from any injury to
or death of any person or any loss of or damage to any property caused by or
resulting from any act, omission or negligence of Tenant or any officer,
employee, agent contractor, licensee, guest, invitee or visitor of Tenant in or
about the Premises or the Property. The foregoing provision shall not be
construed to make Tenant responsible for loss, damage, liability or expense
resulting from injuries caused by any act, omission or negligence of Landlord or
of any officer, employee, agent, contractor, invitee or visitor of Landlord.
Landlord shall, to the extent permitted by applicable law, defend, indemnify and
hold harmless Tenant from all loss, claims, demand, damage, liability or
expense, including, attorneys’ fees, resulting from any injury to or death of
any person or any loss of or damage to any property caused by or resulting from
any act, omission or negligence of Landlord or any officer, employee, agent
contractor, licensee, guest, invitee or visitor of Landlord in or about the
Premises or the Property. Except for negligence, Landlord shall not be liable
for any loss or damage to person, property or Tenant’s business sustained by
Tenant, or other persons, which may be caused by the Property or the Premises,
or any appurtenances thereto, being out of repair or by the bursting or leakage
of any water, gas, sewer or steam pipe, or by theft or by any act of neglect of
any tenant or occupant of the Property, or any other person.       b. Waiver of
Claims and Subrogation. Landlord and Tenant each waives any claim it might have
against the other for any damage to or theft, destruction, loss or loss of use
of any property to the extent the same is insured against under any property
insurance policy that covers the Building, the Premises Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements or business (or would have
been insured against if the property insurance required under this Lease had
been maintained as required) regardless of cause or origin, INCLUDING
NEGLIGENCE, OTHER FAULT AND STRICT LIABILITY WITHOUT REGARD TO FAULT, OF THE
OTHER PARTY HERETO AND ITS AGENTS, EMPLOYEES, OFFICERS, PARTNERS, SERVANTS OR
SHAREHOLDERS. Each party also covenants that all property insurance policies
carried by each

11



--------------------------------------------------------------------------------



 



    shall contain provisions where the insurer waives their right of recovery
under subrogation or otherwise against such other party and shall provide
evidence thereof to the other party.

15.   INSURANCE       a. Insurance by Landlord. Landlord shall insure the
Building, including the Premises, against loss or damage by fire or other
hazards by maintaining a broad form property insurance policy for the full
replacement cost of the Building, with extended coverages and traditional
business interruption coverage. Landlord shall not be obligated to insure
against damage to Tenant’s personal property, trade fixtures or above Building
standard improvements made to the Premises. Landlord shall also obtain and keep
in effect commercial general liability insurance in an amount not less than
$1,000,000 per occurrence.       b. Insurance by Tenant. Tenant shall obtain and
keep in effect the following insurance insuring Tenant, Landlord and all
mortgagees and any other person or entity designated in writing by Landlord as
having an interest in the Property (as their interests may appear):

(i) Insurance upon all property in the Premises owned by Tenant or for which
Tenant is legally liable and on fixtures and above Building standard
improvements installed in the Premises. Such policies shall be for an amount of
the full replacement cost with broad form property coverage with “extended
coverage”, including but not limited to vandalism, malicious mischief, sprinkler
leakage and water damage;
(ii) Commercial general liability insurance including fire, legal liability and
“insured contracts” coverage with respect to the Tenant’s operations associated
with the Building and the Premises, including activities conducted by Tenant and
any other person associated with the Tenant in the Premises and Tenant and any
other person performing work on behalf of Tenant and those for whom Tenant is by
law responsible in any other part of the Building. Such insurance shall be
written with inclusive limits of not less than One Million Dollars ($1,000,000)
for each occurrence for bodily injury and property damage, personal injury, or
other injury. The limit of said insurance shall not, however, limit the
liability of Tenant hereunder. Landlord shall be added as additional insured on
all liability policies maintained by Tenant.
All policies of insurance maintained by Tenant shall be in a form acceptable to
Landlord with an A.M. Best rating of at least (A-)(VIII); issued by an insurer
acceptable to Landlord and licensed to do business in the State of Texas;
require at least thirty (30) days written notice to Landlord of termination or
material alteration. All policies must contain a severability of interest
clause, a cross-liability clause or similar policy language incorporated within
the controlling policy form, and shall be primary and shall not provide for
contribution of any other insurance available to Landlord. If requested by
Landlord, Tenant shall, upon the Commencement Date, and thereafter within
fifteen (15) days prior to the expiration date of each such policy, promptly
deliver to Landlord, or Landlord’s designated representative, certified copies
and written evidence satisfactory to Landlord that all premiums have been paid
and all polices are in effect. If Tenant fails to secure or maintain any
insurance coverage required hereunder, and such failure not be corrected within
forty eight (48) hours after written notice from Landlord, Landlord may, without
obligation, purchase such required insurance coverage at Tenant’s expense.
Tenant shall promptly reimburse Landlord for any monies so expended as
additional rent.
c. Tenant’s Contractor’s Insurance. Tenant shall require any contractor of
Tenant permitted to perform work in, on, or about the Premises to obtain and
maintain the following insurance coverage at no expense to Landlord:
(i) Commercial general liability insurance, including the broad form general
liability coverages, in the amount of One Million Dollars ($1,000,000), adding
Landlord and Tenant as additional insured parties;
(ii) Worker’s compensation insurance for all contractor’s employees working in
the Premises in an amount sufficient to comply with applicable laws or
regulations;
(iii) Employers liability insurance in an amount not less than One Hundred
Thousand Dollars ($100,000); and
(iv) Any other insurance as Tenant, Landlord or its mortgagee may reasonably
require from time to time.

12



--------------------------------------------------------------------------------



 



    d. Tenant’s Additional Insurance. Landlord makes no representation that the
limits of liability specified to be carried by Tenant under the terms of this
Lease are adequate to protect Tenant against Tenant’s undertaking under this
Section 15.   16.   CASUALTY       a. Repair Estimate. If the Premises or the
Building are damaged by fire or other casualty (a “Casualty”), Landlord shall,
within thirty (30) days after such Casualty, deliver to Tenant a good faith
estimate (the “Damage Notice”) of the time needed to repair the damage caused by
the Casualty and whether sufficient insurance proceeds will be available to
Landlord to restore the Building and Premises to the extent required hereunder.
      b. Landlord’s and Tenant’s Rights. If, because of a Casualty, Tenant is
prevented from conducting its business in the Premises in a manner substantially
comparable to that conducted immediately before such Casualty (“Substantial
Casualty”), and Landlord estimates that the damage caused thereby cannot be
repaired within thirty (30) days after the commencement of repair but can be
repaired within 180 days after the date of the Casualty, then Landlord may, at
its expense, and upon written consent from Tenant, which consent may be withheld
at Tenant’s sole discretion, relocate Tenant to office space in the Building
reasonably comparable to the Premises, provided that Landlord notifies Tenant of
its intention to do so in the Damage Notice. If Landlord relocates Tenant, Rent
shall be abated only from the date of such damage until the relocation premises
are tendered to Tenant with all improvements, alterations or additions necessary
to make such space substantially comparable to the Premises immediately prior to
such Casualty completed, and thereafter, Tenant shall pay to Landlord the lesser
of the Rent or the fair market rental value of the replacement premises
(including all additional rent and expenses associated therewith). Such
relocation may be for a portion of or the entire remaining Term. Landlord shall
complete any such relocation within thirty (30) days after Landlord has
delivered the Damage Notice to Tenant and received Tenant’s written consent. If
(1) Landlord does not elect to relocate Tenant following such Substantial
Casualty, (2) if Tenant does not give written consent to be relocated, or
(3) Landlord estimates that the damage caused by the Casualty in question cannot
be repaired within 180 days after the Casualty, then, Tenant may terminate this
Lease by delivering written notice to Landlord of its election to terminate
within thirty (30) days after the Damage Notice has been delivered to Tenant and
Tenant has declined to be relocated in writing. Following a Casualty, if
Landlord does not relocate Tenant and Tenant does not terminate this Lease, then
Landlord shall repair the Building or the Premises, as the case may be, as
provided below, and Rent for any portion of the Premises that Tenant is unable
to use in a manner substantially comparable to that used prior to the Casualty
shall be reasonably abated from the date of damage until the completion of the
repair. Rent shall not be abated or reduced for a Casualty which is not a
Substantial Casualty. Notwithstanding the foregoing, if a Casualty damages a
material portion of the Building, and Landlord makes a reasonable good faith
determination that restoring the Premises would be uneconomical, or if Landlord
is required to pay any material portion of the insurance proceeds arising out of
the Casualty to Landlord’s Mortgagee (defined below), then Landlord may
terminate this Lease by giving written notice of its election to terminate
within thirty (30) days after the Damage Notice has been delivered to Tenant,
and Rent shall be abated as of the date of the Casualty.       c. Repair
Obligation. If neither party so elects to terminate this Lease following a
Casualty, then Landlord shall, promptly begin to restore the Building and
Premises to substantially the same or better condition as they existed
immediately before such Casualty; however, Landlord shall not be required to
repair or replace any part of the furniture, equipment, fixtures, and other
improvements which may have been placed by, or at the request of, Tenant (other
than Building standard improvements existing in the Premises on the date of this
Lease, which Landlord shall be obligated to restore) or other occupants in the
Building or the Premises, and Landlord’s obligation to repair or restore shall
be limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question plus any deductible amounts on Landlord’s property
insurance policies.   17.   CONDEMNATION       a. Eminent Domain. If any part of
the Property is taken by right of eminent domain or conveyed in lieu thereof (a
“Taking”), and such Taking prevents Tenant from conducting its business in the
Premises in a manner substantially comparable to that conducted immediately
before such Taking then Landlord may, at its expense, and upon written consent
from Tenant, which consent may be withheld at Tenant’s sole discretion, relocate
Tenant to space in the Building reasonably comparable to the Premises, provided
that Landlord notifies Tenant of its intention to do so within thirty (30) days
after the Taking. Such

13



--------------------------------------------------------------------------------



 



    relocation shall be for the remaining Term. Landlord shall complete any such
relocation within thirty (30) days after Landlord has notified Tenant of its
intention to relocate Tenant and received Tenant’s written consent. If Landlord
does not elect to relocate Tenant following such Taking, or if Tenant does not
give written consent to be relocated, then Tenant may terminate this Lease as of
the date of such Taking by giving written notice to landlord within sixty (60)
days after the Taking, and Rent shall be prorated on the later of the date of
such Taking or the date Tenant actually vacates the Premises. After a Taking, if
Landlord does not terminate this Lease or relocate Tenant and Tenant does not
terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises which Tenant is unable to use in a manner substantially
comparable to that used prior to the Taking.       b. Taking- Landlord’s Rights.
If all or any material portion of the Building becomes subject to a Taking, or
if Landlord is required to pay any material portion of the proceeds received for
a Taking to Landlord’s Mortgagee, then this Lease, at the option of Landlord,
exercised by written notice to Tenant within thirty (30) days after such Taking,
shall terminate and Rent shall be apportioned as of the date of such Taking.    
  d. Award. If any Taking occurs, then Landlord shall receive the entire award
or other compensation for the Property taken, and Tenant may separately pursue a
claim against the condemning party for the value of Tenant’s moving costs, loss
of business, and other claims it may have.   18.   RULES AND REGULATIONS      
Tenant shall comply with the rules and regulations of the Building which are
attached hereto as Exhibit “C”. Landlord may, from time to time, change such
rules and regulations for the safety, care, or cleanliness of the Building and
related facilities, provided that such changes are reasonable and are applicable
to all tenants of the Building, will not unreasonably interfere with Tenant’s
use of the Premises and are enforced in a non-discriminatory manner. Tenant
shall be responsible for the compliance with such rules and regulations by its
employees, agents, and invitees. If any inconsistency exists or arises between
the terms of this Lease and such rules and regulations, the terms of this Lease
shall control.   19.   SUBORDINATION & MORTGAGEES       a. Subordination. This
Lease is subject and subordinate to any deeds of trust, mortgages or other
security instruments which now or, subject to the terms and provisions of
Section 19(e), hereafter encumber all of any portion of the Property or any
interest of Landlord therein. No further instrument shall be required to effect
such subordination, but upon request Tenant shall execute, acknowledge, and
deliver to Landlord any further instruments and certificates evidencing such
subordination as Landlord or any mortgagee of Landlord (the “Landlord’s
Mortgagee”) shall reasonably require and which are reasonably acceptable to
Tenant.       b. Attornment. Notwithstanding Section 19a, any Landlord’s
Mortgagee shall have the right at any time to subordinate any such deed of trust
or mortgage to this Lease, or to any of the provisions hereof on such terms and
subject to such commercially reasonable conditions as such mortgagee may
consider appropriate in its reasonable discretion. At any time, before or after
the institution of any proceedings for the foreclosure of any such deed of trust
or mortgage, or the sale of the Building under any such deed of trust or
mortgage, Tenant shall, upon request of such mortgagee, any person succeeding to
the interest of such mortgagee, or the purchaser at any foreclosure sale
(“Successor Landlord”), automatically become the Tenant of the Successor
Landlord, without change in the terms or other provisions of this Lease;
provided, however, that the Successor Landlord shall not be bound by any
modification to this Lease made without the consent of Landlord’s Mortgagee,
except for those amendments and modifications permitted to be made by landlord
without Landlord’s Mortgagee’s consent pursuant to the terms of the loan
documents between Landlord and Landlord’s Mortgagee or expressly contemplated by
the terms of this Lease, or by any payment of Rent more than one (1) month in
advance, except for a security deposit previously paid to Landlord (and then
only if such security deposit has been deposited with and is under the control
of the Successor Landlord). The agreement of Tenant to attorn to a Successor
Landlord shall survive any such foreclosure sale, trustee’s sale, or conveyance
in lieu thereof. Tenant shall, upon request, before or after any such
foreclosure or conveyance, execute, acknowledge, and deliver to the Successor
Landlord instruments evidencing such attornment as the Successor Landlord may
reasonably require.       c. Estoppel Certificates. Tenant and Landlord shall,
from time to time, within ten (10) days after request from the other party, or
from any mortgagee of Landlord, execute, acknowledge and deliver in

14



--------------------------------------------------------------------------------



 



    recordable form a certificate certifying, to the extent true, that this
Lease is in full force and effect and unmodified (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications); that the Term has commenced and the full amount of the Rent
then accruing hereunder and the dates to which the Rent has been paid; that
Tenant has accepted possession of the Premises and that any improvements
required by the terms of this Lease to be made by Landlord have been completed
to the satisfaction of Tenant; the amount, if any, that Tenant has paid to
Landlord as a security deposit; that no Rent under this Lease has been paid more
than thirty (30) days in advance of its due date; that the address for notices
to be sent to Tenant is as set forth in this Lease (or has been changed by
notice duly given and is as set forth in the certificate); that Tenant, as of
the date of such certificate, has no charge, lien, or claim of offset under this
Lease or otherwise against Rent; that, to the knowledge of the party giving such
certificate, the other party to this Lease is not then in default under this
Lease; and such other matters as may be reasonably requested by the requesting
party or any mortgagee of Landlord. Any such certificate may be relied upon by
the requesting party, any successor of the requesting party, any mortgagees of
Landlord or any prospective purchaser of the Building.       d. Notice to
Mortgagee. No act or failure to act on the part of Landlord which would entitle
Tenant under the terms of this Lease, or by law, to be relieved of Tenant’s
obligations hereunder or to terminate this Lease, shall result in a release of
Tenant’s obligations or termination of this Lease unless (i) Tenant has given
notice by certified mail to any mortgagee of Landlord whose address has been
furnished to Tenant, and (ii) Tenant offers such mortgagee of Landlord a
reasonable time to cure the default (in no event to be less than thirty
(30) days or more than forty-five (45) days), including time to obtain
possession of the Building if such should prove necessary to effect a cure. No
such mortgagee of Landlord shall be obligated to Tenant to cure any default by
Landlord hereunder, but if a mortgagee elects in its discretion to effect a cure
Tenant shall accept same as though done by Landlord.       e. Non-Disturbance.
Notwithstanding anything to the contrary herein, Tenant’s subordination
agreement shall be subject to the requirement that Landlord’s Mortgagee shall
attorn to Tenant and shall not disturb Tenant’s possession of the Premises under
this Lease if, at the time of any such foreclosure, trustee’s sale or conveyance
in lieu thereof, by Landlord’s mortgagee, no Event of Default exists hereunder.
Landlord shall, within 30 days after the date of this Lease, obtain a
subordination, non-disturbance and attornment agreement in form acceptable to
the current Landlord’s Mortgagee, and shall use reasonable efforts to obtain a
subordination, non-disturbance and attornment agreement from any future
Landlord’s Mortgagee.   20.   TAXES       Tenant shall be liable for all taxes
levied or assessed against personal property, furniture, or fixtures placed by
Tenant in the Premises. If any taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and Landlord elects to pay the
same, or if the assessed value of Landlord’s property is increased by inclusion
of such personal property, furniture or fixtures and Landlord elects to pay the
taxes based on such increase, then Tenant shall pay to Landlord, upon demand,
that part of such taxes for which Tenant is primarily liable hereunder, Landlord
shall not pay such amounts if Tenant notifies Landlord that it will contest the
validity or amount of such taxes and thereafter diligently proceeds with such
contest in accordance with applicable law and in a manner that is not
inconsistent with the rights of Landlord or any other tenants of the Building
and the non-payment thereof does not; (a) pose a threat of loss or seizure of
the Building or interest of Landlord therein; or (b) result in the imposition of
any fines, penalties or interest against Landlord. Notwithstanding the
foregoing, Landlord may (but shall never be obligated to do so) contest the
amount or validity of any such taxes.

21.   EVENTS OF DEFAULT       The occurrence of any one of the following events
will be an event of default by Tenant (an “Event of Default”) under this Lease:
      a. Tenant shall fail to pay Landlord any rental or other sum of money when
due under this Lease or under any other agreement with Landlord concerning the
Premises after the expiration of five (5) business days following Tenant’s
receipt of written notice from Landlord that the same is past due.      
b. Tenant shall fail to maintain any insurance that this Lease requires Tenant
to maintain or shall fail to deliver any certificate of such insurance when
required by this Lease and Tenant shall not cure the failure within thirty
(30) days after Landlord notifies Tenant thereof


15



--------------------------------------------------------------------------------



 



c. Tenant shall fail to perform or observe any term, covenant or condition of
this Lease or any other agreement with Landlord concerning the Premises (other
than a failure described in the preceding subparagraphs 21(a) and 21(b)) and
Tenant shall not cure the failure within thirty (30) days after Landlord
notifies Tenant thereof; but if the failure is of a nature that it cannot be
cured within such thirty (30) day period, Tenant shall not have committed an
event of default if Tenant commences the curing of the failure within such
thirty (30) day period and thereafter diligently pursues the curing of same and
completes the cure within sixty (60) days; provided, however, that if Tenant
fails to perform or observe any material term, condition, covenant or provision
2 or more times in any calendar year and Landlord has given Tenant written
notice staling that any subsequent failure will constitute an Event of Default
without notice or opportunity to cure, then notwithstanding that such defaults
have been cured by Tenant, any further similar failure with respect to the same
term, condition, covenant or provision shall be deemed an Event of Default
without notice or opportunity to cure.
d. Tenant or any guarantor of Tenant’s obligations under this Lease shall become
insolvent, or shall admit in writing its inability to pay its debts when due,
shall make a transfer in fraud of its creditors, or shall make a general
assignment or arrangement for the benefit of creditors, or all or substantially
all of Tenant’s assets or the assets of any guarantor of Tenant’s obligations
under this Lease or Tenant’s interest in this Lease are levied on by execution
or other legal process.
e. A petition shall be filed by Tenant or any guarantor of Tenant’s obligations
under this Lease to have Tenant or such guarantor adjudged a bankrupt, or a
petition for reorganization or arrangement under any law relating to bankruptcy
shall be filed by Tenant or such guarantor, or any such petitions shall be filed
against Tenant or such guarantor and shall not be removed within sixty
(60) days.
f. A receiver or trustee shall be appointed for all or substantially all the
assets of Tenant or of any guarantor of Tenant’s obligations under this Lease or
for Tenant’s interest in this Lease.

22.   REMEDIES       a. Upon the occurrence of any Event of Default, Landlord
shall have the option, without any notice to Tenant (except as expressly
provided below) and with or without judicial process, to pursue any one or more
of the following remedies:

(i) Landlord may terminate this Lease by giving Tenant written notice thereof,
in which event Tenant shall immediately surrender the Premises to Landlord.
(ii) Landlord may enter upon and take custodial possession of the Premises by
picking the locks if necessary, lock out or remove Tenant and any other person
occupying the Premises and alter the locks and other security devices at the
Premises, all without Landlord being deemed guilty of trespass or becoming
liable for any resulting loss or damage, except upon the negligence of Landlord,
and without causing a termination or forfeiture of this Lease or of Tenant’s
obligation to pay rent. Landlord shall not, in the event of a lockout by the
changing of locks, be required to provide new keys to Tenant.
(iii) Landlord may terminate Tenant’s possession and not this Lease by giving
Tenant written notice thereof, whereby Landlord may enter the Premises and take
possession of and remove any and all trade fixtures and personal property
situated in the Premises, without liability for trespass or conversion, except
upon the negligence of Tenant. If Landlord takes possession of and removes
personal property from the Premises, then prior to any disposition of the
property by sale or until Tenant reclaims the property if no foreclosure by
public or private sale is contemplated, Landlord may store the property in a
public or private warehouse or elsewhere at the cost of and for the account of
Tenant without the resort to legal process and without becoming liable for any
resulting loss or damage, except to the extent caused by the negligence of
Landlord or its agents
(iv) Landlord may perform on behalf of Tenant any obligation of Tenant under
this Lease which Tenant has failed to perform, and the Landlord’s actual,
out-of-pocket cost of the performance will be deemed additional rental and will
be payable by Tenant to Landlord upon demand.
b. In the event Landlord enters and takes possession of the Premises without
electing to terminate this Lease, Landlord will have the right to relet the
Premises for Tenant, in the name of Tenant or Landlord or otherwise, on such
terms as Landlord deems advisable. But Landlord will not be required to incur
any expense to relet the Premises and the failure of Landlord to relet the
Premises shall not reduce Tenant’s liability for monthly rentals and other
charges due under this Lease or for damages. Landlord will not be obligated to
relet for less than the then market value of the Premises or to relet the
Premises

16



--------------------------------------------------------------------------------



 



when other comparable rental space in the Building is available for lease.
Without causing a termination or forfeiture of this Lease after an Event of
Default, Landlord may: (i) relet the Premises for a term or terms to expire at
the same time as, earlier than, or subsequent to, the expiration of the Term;
(ii) remodel or change the use and character of the Premises; (iii) grant rent
concessions in reletting the Premises, if necessary in Landlord’s judgment,
without reducing Tenant’s obligation for rentals specified in this Lease; and
(iv) relet all or any portion of the Premises as a part of a larger area Subject
to the next subparagraph, Landlord may retain the excess, if any, of the rent
earned from reletting the Premises over the rentals specified in this Lease.
c. If Landlord has relet the Premises or relets thereafter without first
terminating this Lease, Landlord will apply any future rentals from reletting
(but not rental allocable to any area outside the Premises or rental allocable
to the period following the Term) to reduce any amounts then due from Tenant,
including but not limited to attorneys’ fees, brokerage commissions and other
expenses Landlord may have incurred in connection with the collection of any
rent, recovery of possession, and redecorating, altering, dividing,
consolidating with adjoining premises, or otherwise preparing the Premises for
reletting. The balance, if any, of the future rentals from reletting shall be
retained by Landlord as compensation for reletting the Premises.
d. No re-entry or reletting of the Premises or any filing or service of an
unlawful detainer action or similar action will be construed as an election by
Landlord to terminate or accept a forfeiture of this Lease or to accept a
surrender of the Premises after an event of default by Tenant, unless a written
notice of such intention is given by Landlord to Tenant; but notwithstanding any
such action without such notice, Landlord may at any time thereafter elect to
terminate this Lease by notifying Tenant.
e. Upon the termination of this Lease or termination of Tenant’s possession,
Landlord will be entitled to recover all unpaid rentals hereunder that have
accrued through the date of termination plus the costs of performing any of
Tenant’s obligations (other than the payment of rent) that should have been but
were not satisfied as of the date of such termination. In addition, if the
termination follows a material Event of Default (as described in the next
subparagraph), Landlord will be entitled to recover, not as rent or a penalty
but as compensation for Landlord’s loss of the benefit of its bargain with
Tenant, the difference between (i) an amount equal to the present value of the
rental and other sums that this Lease provides Tenant will pay for the remainder
of the Term, and (ii) the present value of the net future rentals for such
period based on the fair market rental value of the Premises.
f. After a material Event of Default, Landlord may recover from Tenant from time
to time and Tenant shall pay to Landlord upon demand, whether or not Landlord
has relet the Premises or terminated this Lease, (i) such reasonable expenses as
Landlord may incur in recovering possession of the Premises, terminating this
Lease, placing the Premises in good order and condition and altering or
repairing the same for reletting; and (ii) all other reasonable costs and
expenses (including brokerage commissions and legal fees) paid or incurred by
Landlord in exercising any remedy or as a result of the Event of Default; As
used above, a material event of default shall mean any Event of Default
described in subparagraph 21 (a) above;
g. In the event that any future amount owing to Landlord or offsetting an amount
owing to Landlord is to be discounted to present value under this Lease, the
present value shall be determined by discounting at the rate of the greater of
eight percent (8%) per annum or the Prime Rate.
h. For the purposes of any suit by Landlord brought or based on this Lease, this
Lease may, at Landlord’s option, be construed to be a divisible contract to the
end that successive actions may be maintained and successive periodic sums shall
mature and become due hereunder, and the failure to include in any suit or
action any sum or sums then matured shall not be a bar to the maintenance of any
suit or action for the recovery of the sum or sums so omitted.
i. This Paragraph shall be enforceable to the extent not prohibited by
applicable law, and the unenforceability of any provision in this Paragraph
shall not render any other provision unenforceable. However, as provided in
Section 93,002(d) of the Texas Property Code, Tenant will be presumed to have
abandoned the Premises if goods, equipment, or other property, in an amount
substantial enough to indicate a probable intent to abandon the Premises, is
being or has been removed from the Premises and the removal is not within the
normal course of Tenant’s business.
j. Landlord’s pursuit of any remedy specified in this Lease will not constitute
an election to pursue that remedy only, nor preclude Landlord from pursuing any
other remedy available at law or in equity, nor constitute a forfeiture or a
waiver of any rent or other amount due to Landlord as described below.

17



--------------------------------------------------------------------------------



 



23.   LANDLORD’S LIEN       Landlord waives all contractual, statutory, common
law and constitutional liens it may have or be entitled to on Tenant’s personal
property, goods, equipment, inventory, furnishings, chattels, accounts and
assets.   24.   NON-WAIVER       Landlord’s acceptance of Rent following an
Event of Default (other than an Event of Default in the payment of Rent that is
fully cured by such acceptance) shall not waive Landlord’s rights regarding such
Event of Default. No waiver by Landlord of any violation or breach of any of the
terms contained herein shall waive Landlord’s rights regarding any future
violation of that term or any other term. No custom or practice which may occur
or develop between the parties in connection with the terms of this Lease shall
be construed to waive or lessen Landlord’s or Tenant’s right to insist upon
strict performance of the terms of this Lease.   25.   SURRENDER OF PREMISES    
  No act by Landlord shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept a surrender of the Premises shall be valid
unless the same is in writing and signed by Landlord. At the expiration or
termination of this Lease, Tenant shall immediately deliver to Landlord the
Premises with all improvements located thereon in good repair and condition,
reasonable wear and tear excepted (and condemnation and Casualty damage, as to
which Sections 16 and 17 shall control), and shall deliver to Landlord all keys
to the Premises and access cards to the Building. Tenant may remove all
unattached trade fixtures, furniture, and personal property placed in the
Premises by Tenant and any of Tenant’s manufacturing, testing or production
equipment or trade fixtures (but Tenant shall not remove any such item which was
paid for, in whole or in part, by Landlord as evidenced by written
documentation). Additionally, Tenant shall promptly remove such alterations,
additions, improvements, trade fixtures, equipment, wiring, and furniture as
Landlord may request at the time Landlord approves the plans and specifications
therefor; however, Tenant shall not be required to remove any addition or
improvement to the Premises unless Landlord has specifically required such
removal in writing at the time Landlord approves the plans and specifications
therefor that the improvement or addition in question shall be removed. Tenant
shall repair all damage caused by such removal. All items not so removed shall
be deemed to have been abandoned by Tenant and may be appropriated, sold,
stored, destroyed, or otherwise disposed of by Landlord without notice to Tenant
and without any obligation to account for such items If Tenant fails to
surrender the Premises, Landlord shall have the right, without notice and
without resorting to legal process, to enter upon and take possession of the
Premises and to expel or remove Tenant and its effects. The provisions of this
Section shall survive the end of the Term.   26.   HOLDING OVER       If Tenant
fails to vacate the Premises at the end of the Term, then Tenant shall be at
will and, in addition to all other damages and remedies to which Landlord may be
entitled for such holding over, Tenant shall pay Base Rent equal to the greater
of (a) 150% of the monthly Base Rent payable during the last month of the Term,
or (b) the prevailing rental rate in the Building for similar space. In such
event, Tenant shall pay Rent on a monthly basis and shall not be entitled to a
daily proration. In the event of any unauthorized holding over in excess of
sixty (60) days, Tenant shall also indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold harmless Landlord against all claims for
damages against Landlord as a result of Tenant’s possession of the Premises,
including, without limitation, claims for damages by any other tenant to which
Landlord may have leased all or any part of the Premises effective upon the
termination of this Lease.   27.   RIGHTS RESERVED BY LANDLORD       Provided
that the exercise of such rights does not unreasonably interfere with Tenant’s
occupancy of the Premises, Landlord has the following rights, exercisable
without notice to Tenant and without causing an eviction (constructive or
actual) or disturbance of Tenant’s possession of the Premises and without giving
rise to any claim for setoff or abatement of rent:

18



--------------------------------------------------------------------------------



 



    a. to install signs on the exterior and interior of the Building (but not in
the Premises unless required by applicable law);       b. to designate and
approve, prior to installation, all types of window shades, blinds, drapes,
awnings, window ventilators and other similar equipment, and to control all
internal lighting that may be visible from the exterior of the Building;      
c. to enter upon the Premises at reasonable hours and following reasonable
notice (which may be verbal) to inspect, clean or make repairs or alterations
(without implying any obligation to do so) and to show the Premises to
prospective lenders, purchasers and during the last nine months of the Term to
prospective tenants and, if the Premises are vacated, to prepare them for
reoccupancy; however, Landlord, its employees, agents and contractors shall not
be entitled to enter any areas identified by Tenant as “controlled access areas”
unless accompanied by a representative of Tenant (except in the case of an
emergency); Landlord shall use reasonable efforts to minimize any disruption to
Tenant’s business during any such entry;       d. to retain and use in
appropriate instances keys to all doors into and within the Premises (Tenant
will not change or add locks without the prior written consent of Landlord) with
the exception of the file room which contains confidential patient medical
information (and are hereby identified as controlled access areas). Landlord and
Tenant have agreed that said file room shall have a separate key which will be
kept in a combination lock box in the management office; said key(s) and
combination lock box shall be at the sole cost and expense of the Tenant. The
combination of said lock box will be known only to an authorized party within
Cyberonics (to be designated by Cyberonics), the Properly Manager of the
Building, and the President of BGK Texas Management, Inc. to be used only in the
case of an emergency(ies). It is also agreed that in the case of an emergency
BGK Texas Management, Inc. will contact a member of Cyberonics’ staff to be
present, if possible, prior to entry to said room or as soon as possible after
entry of said room;       e. to decorate and to make repairs, alterations,
additions or improvements (whether structural or otherwise) to and about the
Building and, for such purposes, to enter upon the Premises, to temporarily
close doors, entryways, public space and corridors in the Building, to
temporarily suspend Building Services and facilities and to change the
arrangement and location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, toilets, or other Common Areas, all without
abatement of rent or impairing Tenant’s obligations so long as the Premises
remain reasonable accessible and fit for the use expressly permitted in this
Lease, and in each instance Landlord shall use reasonable efforts to minimize
disruption to Tenant’s business in the Premises and will provide Tenant
reasonable advance notice to the extent practicable;       f. to grant to anyone
the exclusive right to conduct any business or render any service in or to the
Building (including the exclusive right to sell any food or beverages), provided
such exclusive right does not exclude Tenant from the use expressly permitted in
this Lease;       g. to approve the weight, size and location of safes and other
heavy equipment and articles in the Premises and to require that all such items
and all furniture be moved into and out of the Building and Premises at the
times and in the manner directed by Landlord (movements of Tenant’s property
into or out of the Building and within the building are entirely at the risk and
responsibility of Tenant); and       h. to take any measures (without implying
any obligation to do so) Landlord deems advisable for the security of the
Building and its occupants, including the evacuation of the Building for drill
purposes and the closing of the Building after normal business hours, subject,
however, to Tenant’s right to admittance when the Building is closed under
reasonable regulations prescribed by Landlord from time to time.      
Notwithstanding the foregoing, (i) the building name is defined by rights
granted to Tenant by Landlord under provisions of Exhibit “H” and shall be
subject to such rights during the Term of this Lease; accordingly, Landlord
shall not have the right to change the name of the Building during the Term of
this Lease, and (ii) Tenant has been granted approval by Landlord for the street
name change to “Cyberonics Boulevard”; accordingly, Landlord shall not have any
right to change the street name during the Term of this Lease;   28.  
LANDLORD’S DEFAULT       a. All covenants of Tenant in this Lease are
independent covenants, not conditioned upon Landlord’s satisfaction of its
obligations hereunder, except to the extent otherwise specifically provided
herein.

19



--------------------------------------------------------------------------------



 



    Tenant waives any statutory lien it may have against the rent due under this
Lease or against Landlord’s property in Tenant’s possession.       b. If
Landlord defaults in the performance of any of its obligations under this Lease,
Landlord will have thirty (30) days to cure after Tenant notifies Landlord of
the default; or if the default is of a nature to require more than thirty
(30) days to remedy, Landlord will have the time reasonably necessary to cure it
up to an additional 60 days.       c. Whenever a period of time is prescribed in
this Lease for action to be taken by Landlord or Tenant, Landlord or Tenant, as
the case may be, will not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, Applicable
Laws or any other causes of any kind whatsoever which are beyond the reasonable
control of Landlord or Tenant, as applicable (collectively, “Force Majeure”);
provided, however, with respect to Tenant’s obligation to pay Base Rent,
Additional Rent and any other amounts due under this Lease, Tenant shall not be
excused for any reason from making such payments when due under this Lease.  
29.   RELOCATION — Intentionally Deleted   30.   PARKING       Tenant shall be
permitted to use its Parking Spaces in the parking garage or facility associated
with the Building (the “Parking Garage”) during the Term for vehicular parking,
subject to such terms, conditions and regulations as are from time to time
applicable to patrons of the Parking Garage. If, for any reason, Landlord fails
or is unable to provide, or Tenant is not permitted to use, all or any portion
of the parking spaces to which it is entitled hereunder, then Tenant for so long
as Tenant does not have the use thereof, shall be entitled to a reasonable
credit against Tenant’s Rent (which shall never exceed Tenant’s actual out of
pocket cost of alternative and reasonable parking). This credit shall be in full
settlement of all claims that Tenant might otherwise have against Landlord
because of Landlord’s failure or inability to provide Tenant with such parking
spaces. If Tenant sublets any portion of the Premises or assigns any of its
interest in this Lease, then the parking spaces allocated to Tenant hereunder
shall be reduced of the period of such subletting or for the remainder of the
Term in the event of an assignment to the extent the ratio between the rentable
square feet of the Premises and the parking spaces granted to Tenant hereunder
exceeds the Building standard ratio of parking space per rentable square foot as
established by Landlord from time to time.   31.   MISCELLANEOUS       a.
Landlord Transfer. Landlord may transfer, in whole or in part, the Building and
any of its rights under this Lease. If Landlord assigns its rights under this
Lease, then Landlord shall thereby be released from any further obligations
hereunder.       b. Landlord’s Liability. The liability of Landlord to Tenant
for any default by Landlord under the terms of this Lease shall be limited to
Tenant’s actual direct, but not consequential, damages therefor and Tenant
specifically agrees to look solely to Landlord’s interest in the Property for
the recovery of any judgment from Landlord, it being agreed that Landlord, its
officers, directors, shareholders, partners, agents and employees shall never be
personally liable for any such judgment.       c. Brokerage. Landlord and Tenant
each warrant to the other that it has not dealt with any broker or agent in
connection with the negotiation or execution of this Lease except Landlord’s
Broker and Tenant’s Broker. Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through, or under the indemnifying party. Commissions payable to
Tenant’s Broker shall be paid by Landlord only if a written commission agreement
has been executed by and between Landlord and such broker. Landlord shall be
responsible for payment of all commissions to Landlord’s Broker and Tenant’s
Broker.       d. Notices. All notices and other communications given pursuant to
this Lease shall be in writing and shall be (i) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in Section 1 of the
Lease, (ii) hand delivered or sent by local courier or national overnight
delivery service to the intended address, or (iii) sent by facsimile
transmission or telex followed by a confirmatory letter given in a manner
permitted under (i) or (ii) above. All notices to Landlord shall be delivered to
the addresses set forth in the Section 1 and to Landlord’s property management
company at the address set forth in the Section 2 and

20



--------------------------------------------------------------------------------



 



    all notices to Tenant shall be to Tenant’s address(es) set forth in
Section 1. Notice sent by certified mail, postage prepaid, shall be deemed
received two days after being deposited in the United States Mail; notices sent
by hand delivery or overnight courier shall be deemed received upon delivery to
the address of the addressee and notices sent by facsimile or telex shall be
deemed received when and if actually received by the individual to whom the
notice is to be directed. The parties hereto may change their addresses for
notice or payment by giving notice thereof to the other in conformity with this
provision.       e. Severability. It is the parties intention that this Lease be
enforceable and that it comply with all applicable laws. If any clause or
provision of this Lease is illegal, invalid, or unenforceable under present or
future laws, then the remainder of this Lease shall not be affected thereby and
in lieu of such clause or provision, there shall be added as a part of this
Lease a clause or provision as similar in terms to such illegal, invalid, or
unenforceable clause or provision as may be possible and be legal, valid, and
enforceable.       f. Amendments; and Binding Effect. This Lease may not be
amended except by instrument in writing signed by Landlord and Tenant. No
provision of this Lease shall be deemed to have been waived by either party
unless such waiver is in writing signed by such party. The terms and conditions
contained in this Lease shall inure to the benefit of and be binding upon the
parties hereto, and upon their respective successors in interest and legal
representatives, except as otherwise herein expressly provided. This Lease is
for the sole benefit of Landlord and Tenant, and, other than Landlord’s
mortgagee, no third party shall be deemed a third party beneficiary hereof.    
  g. Tenant’s Right of Possession. Tenant shall peaceably and quietly hold and
enjoy the Premises for the Term, without hindrance from Landlord or any party
claiming by, through, or under Landlord, subject to the terms and conditions of
this Lease.       h. Joint and Several Liability. If there is more than one
Tenant, then the obligations hereunder imposed upon Tenant shall be joint and
several. If there is a guarantor of Tenant’s obligations hereunder, then the
obligations hereunder imposed upon Tenant shall be the joint and several
obligations of Tenant and such guarantor, and Landlord need not first proceed
against Tenant before proceeding against such guarantor nor shall any such
guarantor be released from its guaranty for any reason whatsoever.      
i. Captions. The captions contained in this Lease are for convenience of
reference only, and do not limit or enlarge the terms and conditions of this
Lease.       j. No Merger. There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person or entity acquires or holds, directly or indirectly, this Lease or
any interest in this Lease and the corresponding fee estate or any interest in
such fee estate.       k. No Offer. The submission of this Lease to Tenant shall
not be construed as an offer, nor shall Tenant have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.      
l. Exhibits. All exhibits added and attachments attached hereto are incorporated
herein by this reference.

     
Exhibit A
  -  Legal Description
Exhibit B-1
  -  Outline of Premises (Space “A”)
Exhibit B-2
  -  Outline of Premises (Space “B”)
Exhibit C
  -  Building Rules and Regulations
Exhibit D
  -  Landlord’s Services
Exhibit E-1
  -  Tenant Improvements / Common Area Improvements
Exhibit E-2
  -  Unamortized Cost Schedule
Exhibit F
  -  Option to Renew
Exhibit G
  -  Right of First Refusal
Exhibit H
  -  Signage
Exhibit I
  -  Security and Access Control
Exhibit J
  -  Access and Use of Garage Roof
Exhibit K
  -  Additional Exclusions from Operating Expenses

    m. Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith.

21



--------------------------------------------------------------------------------



 



    n. Property Management. Landlord’s Property Management Company is identified
in Section 2 of the Lease. Tenant acknowledges that the Property Management
Company is an independent contractor hired by Landlord to operate the Building.
      o. Choice of Law. This Lease shall be governed by the laws of the state in
which the Land is located and by the applicable laws of the United States of
America.       p. Construction and Interpretation. This Lease shall not be
construed in favor of either Landlord or Tenant regardless of who prepared the
same. Whenever the terms “hereof,” “hereby,” “herein,” or words of similar
import are used herein they shall be construed as referring to this Lease in its
entirety rather than to a particular section or provision. References to
Sections and Exhibits refer to the sections of, and exhibits to, this Lease.
Whenever the term “including” is used herein, it shall be interpreted as meaning
“including, but not limited to.”       q. Tenant’s Liability. Except with
respect to Tenant’s indemnity obligations set forth in Section 26, the liability
of Tenant to Landlord for any monetary damages arising from any Event of Default
under the terms of this Lease shall be limited to Landlord’s actual direct, but
not consequential, special or punitive damages therefor. Nothing in this
Section 31q shall affect or limit Landlord’s right to file legal actions to
recover possession of the Premises or for injunctive relief against Tenant.  
32.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF TENANT       Tenant
represents, warrants and covenants that it is now in a solvent condition; that
no bankruptcy or insolvency proceedings are pending or contemplated by or
against Tenant or any guarantor of Tenant’s obligations under this Lease; that
all reports, statements and other data furnished by Tenant to Landlord in
connection with this Lease are true and correct in all material respects; that
the execution and delivery of this Lease by Tenant does not contravene, result
in a breach of, or constitute a default under any contract or agreement to which
Tenant is a party or by which Tenant may be bound and does not violate or
contravene any law, order, decree, rule or regulation to which Tenant is
subject; and that there are no judicial or administrative actions, suits, or
proceedings pending or threatened against or affecting Tenant or any guarantor
of Tenant’s obligations under this Lease. If Tenant is a corporation or
partnership, each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant is duly organized and existing, is qualified
to do business in the state in which the Premises are located, has full right
and authority to enter into this Lease, that the persons signing on behalf of
Tenant are authorized to do so by appropriate corporate or partnership action
and that the terms, conditions and covenants in this Lease are enforceable
against Tenant. If Tenant is a corporation, Tenant shall deliver certified
resolutions to Landlord, upon request, evidencing that the execution and
delivery of this Lease has been duly authorized and properly executed, and will
deliver such other evidence of existence, authority and good standing as
Landlord shall require.   33.   ENVIRONMENTAL PROVISIONS       a. Terms defined
below in this Section shall have the following meanings:

(i) “Applicable Environmental Laws” means all applicable federal, state and
other laws, ordinances, rules and regulations of any governmental entity
pertaining to health or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986 (as
amended, hereinafter called “CERCLA”), the Resource Conservation and Recovery
Act of 1976, as amended by the Used Oil Recycling act of 1980, the Solid Waste
Disposal Act Amendments of 1980, and the Hazardous and Solid Waste Amendments of
1984 (as amended, hereinafter called “RCRA”), the Texas Water Code and the Texas
Solid Waste Disposal Act.
(ii) “Expenses” means all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, proceedings, costs, expenses (including reasonable
attorneys’ fees), costs of settlement and disbursements of any kind and nature
whatsoever.
(ii) “Hazardous substance” and “release” shall have the meanings specified in
CERCLA, and the terms “solid waste” and “disposal” (or “disposed”) shall have
the meanings specified in RCRA; provided, in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such

22



--------------------------------------------------------------------------------



 



amendment and provide further, to the extent that the laws of the State of Texas
establish a meaning for “hazardous substance”, “release,” “solid waste,” or
disposal” which is broader than that specified in either CERCLA or RCRA, such
broader meaning shall apply.
(iv) “Indemnified Party” means each of Landlord and any successors and assigns
as to all or any portion of the Land or Premises or any interest therein, and
any affiliate, officer, agent, director, employee or servant of any of them.

    b. Tenant warrants and represents that to Tenant’s knowledge Tenant’s
intended use of the Premises will not violate Applicable Environmental Laws.
Tenant shall not cause or permit the Premises or Tenant to be in violation of,
or do anything or permit anything to be done which will subject the Landlord or
the Premises or the Land to any remedial obligations under any Applicable
Environmental Laws, assuming disclosure to the applicable governmental
authorities of all relevant facts, conditions and circumstances, if any,
pertaining to the Premises, the Property and Tenant. Tenant shall promptly
notify Landlord in writing of any existing, pending or, to the knowledge of
Tenant, threatened investigation or inquiry by any governmental authority in
connection with any violation of Applicable Environmental Laws by Tenant or the
Premises. Tenant shall take all steps necessary to determine during the Term of
this Lease that no hazardous substances or solid wastes are being disposed of or
otherwise released on or to or from the Premises in a manner that would violate
Applicable Environmental Laws. Landlord may enter upon the Premises at any time
and without notice to verify compliance with this Section if Landlord believes
in good faith that a violation of this Section may have occurred or be
threatened. Any violation of this Section by Tenant that remain uncured after
expiration of all applicable notice, grace and cure periods shall constitute an
“event of default” under this Lease.       c. Tenant hereby agrees to assume
liability for and to pay, indemnify, protect and hold harmless every Indemnified
Party on an after-tax basis from any and all Expenses imposed, incurred or
asserted (regardless of whether the Indemnified Party shall be indemnified by
any other person or entity) in any way relating to or arising out of (a) a
violation of Applicable Environmental Laws by the Premises or by Tenant during
the term of this Lease or during any period of holdover by Tenant after the Term
of the Lease, or (b) a disposal or other release of any hazardous substance or
solid waste in violation of Applicable Environmental Laws on, to or from the
Premises during the Term of the Lease or during any such period of holdover. The
Tenant acknowledges that it has been given ample time to consult with counsel in
agreeing to the indemnity set forth in this Lease and fully understands it. This
indemnity shall survive the termination or expiration of this Lease. The
foregoing indemnity shall not render Tenant liable to any Indemnified Party for
any Expenses that such Indemnified Party many incur as a result of its own
willful misconduct or gross negligence.       d. If an Indemnified Party
notifies Tenant of any claim or notice of the commencement of any action,
administrative or legal proceeding, or investigation as to which the indemnity
may apply, Tenant shall assume on behalf of the Indemnified Party and conduct
with due diligence and in good faith the defense thereof with counsel reasonable
satisfactory to the Indemnified Party; provided, that the Indemnified party
shall have the right to be represented therein by advisory counsel of its own
selection and at its own expense; and provided further, that if any such claim,
action, proceeding or investigation involves both Tenant and the Indemnified
Party and the Indemnified Party shall have reasonably concluded that there may
be legal defenses available to it which are different from, additional to, or
inconsistent with those available to Tenant, then the Indemnified Party shall
have the right to select separate counsel to participate in the defense of such
claim, action, proceeding or investigation on its own behalf at Tenant’s
expense.       e. If any claim, action, proceeding or investigation arises as to
which the indemnity provided for may apply, and Tenant fails to assume promptly
(and in any event within ten (10) days after being notified of the claim,
action, proceeding or investigation) the defense of the Indemnified Party, then
the Indemnified Party may contest the claim, action, proceeding or investigation
counsel selected by the Indemnified Party. All reasonable costs and expenses
incurred by the Indemnified Party in connection with any such contest,
settlement, or payment shall be payable within 30 days after receipt of a
reasonably detailed invoice with respect thereto.       f. Other than as
disclosed in that certain Phase I Site Assessment dated November 20, 2000 and
prepared by Consolidated Consulting Group, Landlord is not aware of the
existence of any Hazardous Substance present in the Building in violation of any
Applicable Environmental Laws.

23



--------------------------------------------------------------------------------



 



34.   EFFECT OF THIS LEASE ON PRIOR LEASE

Landlord and Tenant agree that effective as of December 8, 2002 (the “Effective
Date”), this Lease amends, restates, replaces and supersedes the Original Leases
(as hereinafter defined), and that accordingly the Original Leases will be
deemed terminated and of no further force and effect as of the Effective Date.
Notwithstanding the foregoing to the contrary, the parties agree that the
Original Leases will continue to govern the rights and obligations of the
parties with respect to all matters pertaining to Tenant’s tenancy in the
Building arising prior to the Effective Date.
               The term “Original Leases” shall mean all of the following:
               1. Lease by and between Space Assets II, Inc., a Delaware
Corporation and Cyberonics, Inc., a Texas Corporation effective as of the 19th
day of August 1997 of certain office space in the building known as Space Center
II located at 16511 Space Center Boulevard, Houston, Texas, as amended by the
following:

  a.   First Amendment dated as of the 25th day of March, 1998     b.   Second
Amendment dated as of the 1st day of July, 1998     c.   Third Amendment dated
as of the 1st day of November 1998     d.   Fourth Amendment dated as of the 1st
day of March 1999     e.   Fifth Amendment dated as of the 1st day of July 1999
    f.   Sixth Amendment dated as of the 1st day of May 2000     g.   Seventh
Amendment dated as of the 1st day of May 2000     h.   Eighth Amendment dated as
of the 15th day of May 2000     i.   Ninth Amendment dated as of the 1st day of
May 2001     j.   Tenth Amendment dated as of the 20th day of February 2001    
k.   Eleventh Amendment dated as of the 1st day of May 2001     l.   Twelfth
Amendment dated as of the 3rd day of September 2001     m.   Thirteenth
Amendment dated as of the 1st day of March 2002     n.   Fourteenth Amendment
dated as of the 1st day of July 2002

               2. Lease Agreement dated June 25, 1998 by and between Space
Assets II, Inc. and Webb, Murray and Associate, Inc., as assigned pursuant to
that certain Assignment and Assumption of Lease by and between Webb, Murray and
Associate, Inc. and Cyberonics, Inc. dated as of December 10, 2001.
               3. Lease Agreement dated January 3, 2000 by and between Space
Assets II, Inc. and SAT Corporation, as assigned pursuant to that certain
Assignment and Assumption of Lease by and between SAT Corporation and
Cyberonics, Inc. dated March 1, 2002.
               4. Lease Agreement dated January 1, 1999 by and between Space
Assets II, Inc. and OAO Corporation, as amended on the 7th day of February 2000
and on the 1st day of March 2002, and as assigned pursuant to that certain
Assignment and Assumption of Lease by and between OAO Corporation and
Cyberonics, Inc. dated July 1, 2002.
               5. Lease Agreement dated October 2, 2001 by and between Space
Center Operating Associates, L.P. and Cyberonics, Inc.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT EXPRESSLY
DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S
INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION TO PAY RENT HEREUNDER IS
NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE BY LANDLORD
OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT ABATEMENT, SETOFF,
DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR OBLIGATIONS
HEREUNDER, WHETHER EXPRESS OR IMPLIED. NOTHING IN THIS PARAGRAPH SHALL BE
CONSTRUED TO DIMINISH THE OBLIGATIONS OF LANDLORD THAT ARE EXPRESSLY SET FORTH
ELSEWHERE IN THIS LEASE


24



--------------------------------------------------------------------------------



 



EXECUTED as indicated below and effective on the latter of the dates indicated
below.
LANDLORD:

          SPACE CENTER OPERATING ASSOCIATES, LP    
 
        By: BGK Equities, Inc., General Partner    
 
       
By:
  /s/ J. Peter Mehlert
 
   
 
        Name: J. Peter Mehlert    
 
       
Title:
  President
BGK Texas Property MGMT, INC.
AS AGENT FOR
 
 
 
    Date: 12/5/02    
 
        TENANT:    
 
        CYBERONICS, INC.    
 
       
By:
  /s/ Pamela B. Westbrook
 
   
 
        Name: Pamela B. Westbrook    
 
        Title: Vice President, Finance & Administration, C.F.O.
 
        Date: November 27, 2002    

25



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION
16511 SPACE CENTER BLVD.
Being a 2.4148 acre tract of land in the Sarah Deel League, Abstract No 13,
Harris County, Texas, and being a portion of unrestricted Reserve “E” of Armand
Section One as per plat recorded in Volume 268, Page 141 of the Harris County
Map Records being a portion of those lands sold to Tiffany Bay, Ltd., as
described in deed recorded under Harris County Clerk’s File No. G 459791 and a
portion of that land sold to Bay Colony, Ltd as described in deed recorded under
Harris County Clerk’s File No F 886937 and a portion of that 2.1905 acre tract
of land sold to G. Phillip Albright, Trustee, as described in deed recorded
under Harris County Clerk’s File No. H 591231 and all of that 0.3566 acre tract
sold to G. Phillip Albright and Walker L. Nichols, Jr. as described in deed
recorded under Harris County Clerk’s File No. H 849875 and being more
particularly described by metes and bounds as follows with bearings based on
said deed.
BEGINNING at a 5/8 inch iron rod found marking the most northerly cut-back
corner of the intersection of the northeasterly right-of-way line of Space
Center Boulevard, 100.00 feet wide, with the southeasterly right-of-way line of
Skywalker Drive, 60.00 feet wide; said point also marking the western most
corner of the herein described tract and said Reserve “E”;
THENCE along the southeasterly right-of-way line of said Skywalker Drive, N 23°
14' 14" E, 260.00 feet to a point marking the westerly north corner of the
herein described tract;
THENCE departing the southeasterly right-of-way line of said Skywalker Drive, S
66° 45' 44" E, 206 00 feet to a point for corner;
THENCE S 23° 14' 16" W, 10.00 feet to a point for corner;
THENCE S 66° 45' 44" E, 191.04 feet to a point for corner;
THENCE S 23° 14' 17" W, a distance of 257.93 feet to a 5/8 inch iron rod found
marking the south corner of the herein described tract and a point in the
northeasterly right-of-way line of said Space Center Boulevard as established by
right-of-way deed recorded under Harris County Clerk’s File No H 429026; said
point being in a curve concave to the northeast;
THENCE westerly 74.34 feet along the northeasterly right-of-way line of said
Space Center Boulevard and along the arc of said curve concave to the northeast
having a radius of 1334.35 feet, a central angle of 03° 11' 31" and whose cord
bears N 68° 21' 30" W, 74.33 feet to a 5/8 inch iron rod found marking the point
of tangency of said curve concave to the northeast;
THENCE continuing along the northeasterly right-of-way line of said Space Center
Boulevard, N 66° 45' 44" W, 312.74 feet to a 5/8 inch iron rod found marking the
southerly cut-back corner of the intersection of the northeasterly right-of-way
line of Space Center Boulevard with the southeasterly right-of-way line of said
Skywalker Drive;
THENCE along the cut-back N 21° 45' 45" W, 14.14 feet to the POINT OF BEGINNING
and containing 2.4148 acres of land.

26



--------------------------------------------------------------------------------



 



EXHIBIT “B-1” -1
FIRST FLOOR LEASED PREMISES — SPACE “A”
(CROSS HATCHED AREAS)
(FIRST FLOOR CHART) [h42368x4236815.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-1” -2
SECOND FLOOR LEASED PREMISES — SPACE “A”
(CROSS HATCHED AREA)
(SECOND FLOOR CHART) [h42368x4236802.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-1” -3
FOURTH FLOOR LEASED PREMISES — SPACE “A”
(CROSS HATCHED AREA)
(FOURTH FLOOR CHART) [h42368x4236803.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-1” -4
FIFTH FLOOR LEASED PREMISES — SPACE “A”
(CROSS HATCHED AREA)
(FIFTH FLOOR CHART) [h42368x4236804.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-1” -5
SIXTH FLOOR LEASED PREMISES — SPACE “A”
(CROSS HATCHED AREA)
(SIXTH FLOOR CHART) [h42368x4236805.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-2” -1
FIRST FLOOR LEASED PREMISES — SPACE “B”
(CROSS HATCHED AREAS)
(FIRST FLOOR CHART) [h42368x4236806.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “B-2” -2
THIRD FLOOR LEASED PREMISES — SPACE “B”
(CROSS HATCHED AREA)
(THIRD FLOOR CHART) [h42368x4236807.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
BUILDING RULES AND REGULATIONS

  1.   Sidewalks, doorways, vestibules, halls, stairways and similar areas shall
not be obstructed by tenants or their officers, agents, servants, and employees,
or used for any purpose other than ingress and egress to and from their
respective leased premises and for going from one part of the Building to
another part of the Building.

  2.   Plumbing fixtures and appliances shall be used only for the purposes for
which constructed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed therein. Any stoppage or damage resulting to any such
fixtures or appliances from misuse on the part of a tenant or such tenant’s
officers, agents, servants, and employees shall be paid by such tenant.

  3.   No signs, posters, advertisements, or notices shall be painted or affixed
by or on behalf of any tenant on any of the windows or doors, or other part of
the Building, except lettering of such color, size and style and in such places,
as shall be first approved in writing by the Landlord’s Building manager. No
nails, hooks or screws (other than those which are necessary to hang paintings,
prints, pictures or other similar items on the Premises’ interior walls) shall
be driven into or inserted in any part of the Building, except by building
maintenance personnel.

  4.   Directories may be placed by the Landlord, at Landlord’s own expense, in
conspicuous places in the Building. No other directories shall be permitted.

  5.   Corridor doors, when not in use, shall be kept closed.

  6.   All deliveries of furniture, freight, office-equipment or other materials
for dispatch or receipt by Tenant must be made a licensed commercial movers via
the service entrance of the Building in a manner and during hours set by
Landlord from time to time. Prior approval must be obtained from the Landlord’s
Building manager for any deliveries that might interfere with the free movement
of others through the public corridors and elevators of the Building. All hand
trucks shall be equipped with rubber tires and rubber side guards.

  7.   Each tenant shall cooperate with Building employees in keeping the
Building and their respective leased premises neat and clean.

  8.   Nothing shall be swept or thrown into the corridors, halls, elevator
shafts or stairways. No birds or animals (other than handicapped assistance
animals) shall be brought into or kept in or about the Building.

  9.   Tenants shall not use or keep in the Building any illuminating material,
unless it is battery powered, UL approved.

10.   Tenants, employees, or agents, or anyone else who desire to enter the
Building after normal working hours will be required to close doors into the
Building behind them. Locks to such doors will not be tampered with.

11.   All electrical fixtures hung in the Premises must be fluorescent or of
another type reasonably approved by Landlord and of a quality, type, design,
bulb, color, size and general appearance approved by Landlord.

12.   Normal business hours for the Building shall be 6:30 a.m. through 6:30
p.m. on weekdays, excluding legal holidays and 8:00 a.m. to 1:00 p.m. on
Saturday.

13.   References to “holidays” and “legal holidays” in the leases to tenants in
the Building shall include the following:

     
January 1st
  New Year’s Day
 
   
Last Monday in May
  Memorial Day
 
   
July 4th
  Independence Day
 
   
First Monday in September
  Labor Day

29



--------------------------------------------------------------------------------



 



     
Fourth Thursday in November
  Thanksgiving
 
   
December 25th
  Christmas

14.   The Landlord reserves the right to rescind any of these rules, other than
the definition of what constitutes “holidays” or “legal holidays” for purposes
of this Lease (as to any particular tenant or as to all tenants generally) and
to make such other and further rules and regulations as in the judgment of
Landlord shall from time to time be needed for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, which rules when made and notice thereof given to a
tenant shall be binding upon him in like manner as if originally herein
prescribed. In the event of any conflict, inconsistency, or other difference
between the terms and provisions of these Rules and Regulations (as now or
hereafter in effect) and the terms and provisions of any lease now or hereafter
in effect between Landlord and any other tenant in the Building, Landlord shall
have the right to rely on the term or provision in either such lease or such
Rules and Regulations which is most restrictive on such tenant.

30



--------------------------------------------------------------------------------



 



EXHIBIT “D”
LANDLORD’S SERVICES
The following services will be provided by Landlord:

1.   water (hot and cold) at those points of supply provided for general use of
tenants of the Building;

2.   heated and refrigerated air conditioning as appropriate, at such
temperatures and in such amounts as are standard for comparable office buildings
and in any such air conditions shall be sufficient to maintain the temperature
in the Premises between 72 degrees Fahrenheit and 74 degrees Fahrenheit at less
than 65% relative humidity, from 6:30 a.m. to 6:30 p.m., Monday through Friday,
and from 8:00 a.m. to 1:00 p.m. on Saturdays;

3.   janitorial service to the Premises on weekdays other than holidays for
Building-standard installations (Landlord reserves the right to bill Tenant
separately for extra janitorial service required for non-standard installations)
and such window washing as may from time to time in Landlord’s judgment be
reasonably required;

4.   elevators for ingress and egress to the floor on which the Premises are
located, in common with other tenants, provided that Landlord may reasonably
limit the number of elevators to be in operation at times other than during
customary business hours and on holidays;

5.   replacement of ballasts and fluorescent tubes in building-standard ceiling
mounted fixtures installed by Landlord and incandescent bulb replacement in all
public areas of the Building;

6.   electrical current to furnish electricity seven days per week, twenty-four
hours per day, with a capacity of not less than Building Standard Capacity;

7.   landscaping; and

8.   snow and ice removal from primary ingress, egress and parking areas.

Landlord shall provide such services and maintain the common areas and the
Building’s systems and structure at a level at least as good as the level of
service that is typical in other similar class office buildings in the submarket
in which the Building is located.
As used in this Lease, “holidays” and “legal holidays” shall mean the following:

     
January 1st
  New Year’s Day
 
   
Last Monday in May
  Memorial Day
 
   
July 4th
  Independence Day
 
   
First Monday in September
  Labor Day
 
   
Fourth Thursday in November
  Thanksgiving
 
   
December 25th
  Christmas

After Hours HVAC
Landlord will furnish Building standard air conditioning and heating between
6:30 a.m. and 6:30 p.m. from Monday through Friday and, if requested, between
8:00 a.m. and 1:00 p.m. on Saturdays, all exclusive of holidays. Upon request of
Tenant made at least four (4) hours in advance of the time for which such
service is requested, Landlord will furnish air conditioning and heating at
other times (that is, at times other than the times specified above), in which
event Tenant shall reimburse Landlord for the cost of furnishing such services.
Tenant shall reimburse Landlord at the rate of Twenty-Five and No/100 Dollars
($25.00) per hour per control zone when air conditioning or heating is furnished
by Landlord to Tenant at Tenant’s request

31



--------------------------------------------------------------------------------



 



pursuant to the Lease at times other than those stated above. However, such rate
is based upon the Kilowatt Hour Rate (as hereinafter defined) for electricity as
of the date of this Lease (the “Base Rate”) and if and when the Kilowatt Hour
Rate increases over or decreases below the Base Rate, the aforesaid rate of
$25.00 per hour per control zone shall automatically increase or decrease
proportionately. The “Kilowatt Hour Rate” shall mean the actual average cost per
kilowatt hour charged by the public utilities providing electricity to the
Building, or, if said public utilities shall cease charging for electricity on
the basis of a kilowatt hour, then the Kilowatt Hour Rate shall mean the actual
average cost per unit of measurement substituted therefore by said public
utilities.
For purposes of this Exhibit “D”, the control zones shall be the following:
1st floor control zone A (1st floor of the Building)
1st floor control zone B (1st floor of the Garage)
2nd floor control zone
3rd floor control zone
4th floor control zone
5th floor control zone
6th floor control zone

32



--------------------------------------------------------------------------------



 



EXHIBIT “E-1”
TENANT IMPROVEMENTS
Landlord, at Landlord’s sole cost and expense, shall furnish a Tenant
Improvement Allowance of $3.00 per rentable square foot for Space “A” not to
exceed a total of $285,981.00. Tenant has unamortized leasing commissions and
tenant improvements on Suites 127, 150, 202, and 500 totaling $110,403.94 as
outlined in Exhibit “E-2” attached hereto and made a part hereof. Landlord
agrees to deduct the $110,403.94 of unamortized leasing commissions and tenant
improvements from the Tenant Improvement Allowance as provided on Space “A”
under this Lease. Tenant must use the remaining $175,577.06 Tenant Improvement
Allowance for any and all leasehold improvements to Space “A” by no later than
December 31, 2007. Any and all other costs exceeding this amount shall be at the
sole cost and expense of the Tenant. Any unused portion of the said allowance
cannot be applied toward Tenant’s base rent or any other amounts owing to
Landlord.
Landlord, at Landlord’s sole cost and expense, shall furnish a Tenant
Improvement Allowance of $3.00 per rentable square foot as of the Commencement
Date (January 1, 2004) for Space “B” not to exceed a total of $81,558.00. Tenant
must use the Tenant Improvement Allowance for any and all leasehold improvements
to said space by no later than December 31, 2007. Any and all other costs
exceeding this amount shall be at the sole cost and expense of the Tenant. Any
unused portion of the said allowance cannot be applied toward Tenant’s base rent
or any amounts owing to Landlord.
The Tenant Improvement Allowance as to each space shall be disbursed to Tenant
upon written request from Tenant accompanied by invoices and partial or final
lien waivers, as applicable, reflecting the work as to which such disbursement
is applicable. Landlord shall disburse the Tenant Improvement Allowance within
30 days after any such request.
COMMON AREA IMPROVEMENTS
Landlord, at Landlord’s cost and expense, agrees to replace selected common area
hallway and elevator lobby carpet and wall covering and/or wall paint with
Building-standard carpet, wall covering and/or wall paint, as determined by
Landlord and reasonably acceptable to Tenant, on floors one (1) and two (2) in
the year 2003.

33



--------------------------------------------------------------------------------



 



EXHIBIT “E-2”
UNAMORTIZED COST SCHEDULE
CLAM FILE: UNAMORTCYBX
DATE: 1 AUGUST 2002
UNAMORTIZED COSTS, CYBERONICS’ CURRENT LEASES
     CYBERONICS 5TH FLOOR (500,501)

                 
LEASE EXPIRATION
  31-Mar-03        
EARLY TERMINATION
  08-Dec-02        
UNAMORTIZED PERIOD
      3.71   MONTHS    

                                                                               
                                                                               
                                              TENANT   TENANT                  
                      TERM   RENTAL   TOTAL   COMMISSION   COMMISSION  
UNAMORTIZED   UNAMORTIZED   IMPROVEMENT   IMPROVEMENT   UNAMORTIZED     SUITE  
AREA   COMMENCE   EXPIRE   (MONTHS)   RATE   RENT   RATE   PAID   TERM (%)  
COMMISSION   ($/SF)   ($)   T. I. ($)
 
    500       9,340     01-May-96   31-Mar-03     58.97     $ 16.00     $
734,414.24       6.00 %   $ 44,064.85       6.30 %   $ 2,774.00     $ 20.00    
$ 168,800.00     $ 11,759.55  
 
    501       10,071     01-Jul-98   31-Mar-03     56.97     $ 16.00     $
764,982.41       6.00 %   $ 45,698.94       6.52 %   $ 2,991.11     $ 20.00    
$ 201,420.00     $ 13,125.99  
 
                                                                          TOTALS
  $ 5,765.11                     $ 24,885.54  
 
                                                                               
                                TOTAL UNAMORTIZED COSTS:   $ 30,650.65          
                                                                               

     SATASSIGNMENT (SUITE 127)

                 
LEASE EXPIRATION
  05-Mar-05        
EARLY TERMINATION
  08-Dec-02        
UNAMORTIZED PERIOD
      26.87   MONTHS    

                                                                               
                                                                             
AVG                                           TENANT   TENANT                  
                      TERM   RENTAL   TOTAL   COMMISSION   COMMISSION  
UNAMORTIZED   UNAMORTIZED   IMPROVEMENT   IMPROVEMENT   UNAMORTIZED     SUITE  
AREA   COMMENCE   EXPIRE   (MONTHS)   RATE   RENT   RATE   PAID   TERM (%)  
COMMISSION   ($/SF)   ($)   T. I. ($)
 
    127       3,852     06-Mar-00   05-Mar-05     59.96     $ 17.50     $
336,819.30       4.00 %   $ 13,472.77       44.62 %   $ 6,038.75     $ 11.15    
$ 42,949.80     $ 19,250.92  
 
                                                                          TOTALS
  $ 6,038.75                     $ 19,250.92  
 
                                                                               
                                TOTAL UNAMORTIZED COSTS:   $ 25,269.68          
                                                                               

     WEBB MURRAY ASSIGNMENT (SUITE 202)

                 
LEASE EXPIRATION
  20-Sep-05        
EARLY TERMINATION
  08-Dec-02        
UNAMORTIZED PERIOD
      33.41   MONTHS    

                                                                               
                                                                             
AVG                                           TENANT   TENANT                  
                      TERM   RENTAL   TOTAL   COMMISSION   COMMISSION  
UNAMORTIZED   UNAMORTIZED   IMPROVEMENT   IMPROVEMENT   UNAMORTIZED     SUITE  
AREA   COMMENCE   EXPIRE   (MONTHS)   RATE   RENT   RATE   PAID   TERM (%)  
COMMISSION   ($/SF)   ($)   T. I. ($)
 
    202       7,493     21-Sep-98   20-Sep-05     83.98     $ 14.64     $
767,814.70       6.00 %   $ 46,068.88       39.79 %   $ 18,330.22     $ 11.68  
  $ 87,503.25     $ 34,816.44  
 
                                                                          TOTALS
  $ 18,330.22                     $ 34,816.44  
 
                                                                               
                                TOTAL UNAMORTIZED COSTS:   $ 53,148.66          
                                                                               

     CYBERONICS A-13, OAO A-1 (SUITE 150)

                 
LEASE EXPIRATION
  31-Mar-03        
EARLY TERMINATION
  08-Dec-02        
UNAMORTIZED PERIOD
      12.75   MONTHS    

                                                                               
                                                                             
AVG                                           TENANT   TENANT                  
                      TERM   RENTAL   TOTAL   COMMISSION   COMMISSION  
UNAMORTIZED   UNAMORTIZED   IMPROVEMENT   IMPROVEMENT   UNAMORTIZED     SUITE  
AREA   COMMENCE   EXPIRE   (MONTHS)   RATE   RENT   RATE   PAID   TERM (%)  
COMMISSION   ($/SF)   ($)   T. I. ($)
 
    150       1,683     07-Feb-00   31-Dec-03     46.75     $ 12.28     $
80,499.10       6.00 %   $ 4,629.95       27.27%      $ 1,316.95     $ 0.00    
$ 0.00     $ 0.00  
 
                                                                          TOTALS
  $ 1,316.95                     $ 0.00  
 
                                                                               
                                TOTAL UNAMORTIZED COSTS:   $ 1,316.95          
                                                                               

     SUMMARY OF ALL UNAMORTIZED COSTS:

          SUITE   TOTAL COSTS  
500/501
  $ 30,650.65  
127
  $ 25,289.68  
202
  $ 53,146.66  
150
  $ 1,316.95  
 
     
 
  $ 110,403.94  





--------------------------------------------------------------------------------



 



EXHIBIT “F”
OPTION TO RENEW
Provided no Event of Default exists as of the time of commencement of any
renewal thereof, Tenant shall have the option to renew the Lease (“Renewal
Option”) for one (1) additional five (5)-year term (the “Renewal Term”)
commencing upon the expiration of the then current Lease term. The Base Rent
rate for the Renewal Term shall be at the then Prevailing Market Rental Rate at
the time the Renewal Option is exercised, [but shall not be less than the Base
Rent rate then in effect during the final year of the then current Lease term].
Tenant’s election to renew the Lease shall be made in writing to Landlord not
more than nine (9) months or less than six (6) months prior to the expiration of
the then current Lease term. Landlord shall use its good faith efforts to
provide to Tenant, no earlier than fifteen (15) months and no later than twelve
(12) months prior to expiration of the then current Term, a written notice
reminding Tenant of the time frame within which it must exercise the Renewal
Option. Failure to provide such notice by Landlord shall not constitute an event
of default under this Lease nor give rise to any remedy for Tenant, whether by
law or in equity. Within ten (10) business days after receipt of Tenant’s
written notice of its intent to exercise its Renewal Option, Landlord shall
provide Tenant with its good faith determination of the then Prevailing Market
Rental Rate. Within fifteen (15) business days after receipt of Landlord’s
notice of such determination, Tenant shall provide Landlord with written notice
of its acceptance or rejection of Landlord determination of the then Prevailing
Market Rental Rate. In the event Landlord and Tenant are unable to agree as to
the Prevailing Market Rental Rate within thirty (30)-days after Tenant’s
rejection of Landlord’s determination of Prevailing Market Rental Rate, Tenant
shall have the option, exercisable by delivering written notice to Landlord of
its election within 10 days following expiration of such 30 day period, of
(a) rescinding its exercise of the Renewal Option, in which case the Renewal
Option shall be null and void or (b) requiring that the determination of the
Prevailing Market Rental Rate be made by brokers (and if Tenant makes such
election, Tenant shall be deemed to have irrevocably renewed the Term, subject
only to the determination of the Prevailing Market Rental Rate as provided
below). In such event, within ten days thereafter, each party shall select a
qualified commercial real estate broker wilh at least ten years experience in
appraising property and buildings in the city or submarket in which the Premises
are located. The two brokers shall give their opinion of prevailing rental rates
within 20 days after their retention. In the event the opinions of the two
brokers differ and, after good faith efforts over the succeeding 20-day period,
they cannot mutually agree, the brokers shall immediately and jointly appoint a
third broker with the qualifications specified above. This third broker shall
immediately (within five days) choose either the determination of Landlord’s
broker or Tenant’s broker and such choice of this third broker shall be final
and binding on Landlord and Tenant. Each party shall pay its own costs for its
real estate broker. Following the determination of the Prevailing Market Rental
Rate by the brokers, the parties shall equally share the costs of any third
broker. The parties shall immediately execute an amendment as set forth above.

35



--------------------------------------------------------------------------------



 



EXHIBIT “G”
RIGHT OF FIRST REFUSAL
Provided no Event of Default exists after any cure periods, from the time of
exercising the right contained herein to the commencement of the term applicable
to such space, Tenant shall be granted a continuing right of first refusal
(“Right of First Refusal”) on any vacant space within the building (“Refusal
Space”), subject to availability and any existing renewal, right of first
refusal or first offer or expansion rights of other tenants that are superior to
Tenant’s rights hereunder or which are included in any lease executed hereafter
as to which Tenant failed or elected not to exercise its right of first offer
under this Exhibit “G”. Provided Tenant exercises the Right of First Refusal
twenty-four (24) months prior to the then current Lease expiration, the terms
and conditions shall be the same as the then current Lease terms and at the
current rental rates at the time Tenant exercises the option. Otherwise, this
Right of First Refusal shall become operative upon receipt of written notice
from Landlord that a bona fide offer has been received by Landlord from a
prospective third-party tenant to lease the “Refusal Space” and Landlord is
willing to accept the terms of such offer. The notice from Landlord shall
include the bona fide offer of the terms and conditions under which the “Refusal
Space” is being offered to lease to the prospective tenant. Upon receipt of said
notice from Landlord, Tenant will then have five (5) business days to respond in
writing to Landlord of its intention to exercise its right to lease such Refusal
Space under the same terms of the bona fide offer to the prospective tenant.
Response by Tenant in the form of a counter-proposal to the bona fide offer or a
failure to respond within said five (5) business days time period will be deemed
to be a rejection of Tenant’s Right of First Refusal, and Landlord shall then
proceed to lease the “Refusal Space” to the prospective third-party tenant;
provided, however, that if Landlord thereafter desires to lease such space to
such prospective third-party tenant at a net effective rental rate (taking into
consideration all economic terms of the proposed lease) that is less than 95% of
the net effective rental rate that Tenant would have been required to pay under
the terms of the bona fide offer as presented to Tenant, Landlord shall reoffer
such space to Tenant upon such terms and conditions. If Tenant responds
affirmatively, Tenant must then execute the necessary amendment to lease the
“Refusal Space” under the same terms of the bona fide offer to the prospective
tenant and return said amendment to Landlord within ten (10) business days after
it is submitted to Tenant. Any modification to the business terms in said
amendment shall constitute a rejection of Tenant’s Right of First Refusal. This
Right of First Refusal may not be exercised by any subtenant of Tenant. If for
any reason a lease agreement is not executed with said prospective third-party
tenant within 90 days after Tenant’s rejection, Tenant’s Right of First Refusal
shall be reinstated.

36



--------------------------------------------------------------------------------



 



EXHIBIT “H”
SIGNAGE
Tenant will continue to have exterior building identification over the main
front entrance to the Building until the Lease expiration date. As of January 1,
2004, the Tenant shall have the exclusive and sole use of the large monument
sign located at the corner of Space Center Boulevard and Cyberonics Boulevard.
The cost associated with the relocation of Tenant’s identification to the large
marker shall be the responsibility of Landlord. The Tenant’s name shall continue
to be represented on the building lobby directory with at least one
(1) directory listing per floor.
Tenant shall continue to have the right to fly its corporate banner or flag on
the flagpole at the corner of Space Center Boulevard and Cyberonics Boulevard
below the American and Texas State flags. The Tenant will supply any such
corporate flag or banner at their expense.

37



--------------------------------------------------------------------------------



 



EXHIBIT “I”
SECURITY AND ACCESS CONTROL
Landlord, if so requested by Tenant, shall continue to provide Houston Police
Department uniformed guards for duty at the entrance to the first floor main
lobby; provided, however, that Tenant agrees that Landlord shall not be
responsible for the adequacy or effectiveness of such security. The differential
hourly costs of HPD officers above that of any contract security officers shall
continue to be paid by Cyberonics.

38



--------------------------------------------------------------------------------



 



EXHIBIT “J”
ACCESS AND USE OF GARAGE ROOF
Cyberonics shall continue to have access and use of the top level of the parking
garage for sports courts and recreational facilities subject to observance of
all applicable state and city codes and requirements and subject to a Waiver of
landlord’s total liability for such facility. All construction and or
improvements to such sports courts and recreational facilities shall require
prior written approval from Landlord, which approval shell not be unreasonably
withheld, delayed or conditioned, and shall be at the sole cost and expense of
Cyberonics. Such above noted use of the top level of the parking garage shall be
subject to termination by Landlord upon reasonable termination notification (not
less than sixty (60)-days) by Landlord to Tenant based on Building parking
requirements.

39



--------------------------------------------------------------------------------



 



EXHIBIT “K”
ADDITIONAL EXCLUSIONS FROM OPERATING EXPENSES
     (1) costs of repairs, restoration, replacements or other work occasioned by
a) fire, windstorm or other casualty of an insurable nature (whether such
destruction be total or partial) b) the exercise by governmental authorities of
the right of eminent domain, whether such taking be total or partial, c) the
negligence or intentional tort of Landlord, or any subsidiary or Affiliate of
Landlord, or any representative, employee or agent of same, or d) the act of any
other tenant in the Building;
     (2) leasing commissions, attorneys’ fees (except for those reasonable
attorney’s fees in connection with enforcing rules and regulations), costs
disbursements and other expenses incurred in connection with negotiations for
leases with tenants, other occupants, or prospective tenants or other occupants
of the Building, or similar costs incurred in connection with disputes with
tenants, other occupants, or prospective tenants, or similar costs and expenses
incurred in connection with negotiations or disputes with management agents,
purchasers or mortgagees of the Building;
     (3) allowances, concessions and other costs and expenses incurred in
completing, fixturing, furnishing, renovating or otherwise improving, decorating
or redecorating space or making substantial capital improvements for the benefit
of one or more particular tenants (including Tenant), prospective tenants or
other occupants and prospective occupants of the Building, or vacant, leasable
space in the Building;
     (4) payments of principal and interest or other finance charges made on any
debt and rental payments made under any ground or underlying lease or leases;
     (5) cost incurred in connection with the sales, financing, refinancing,
mortgaging, selling or change of ownership of the Building, including brokerage
commissions, attorneys’ and accountants’ fees, closing costs, title insurance
premiums, transfer taxes and interest charges;
     (6) costs, fines, interest, penalties, legal fees or costs of litigation
incurred due to the late payments of taxes, utility bills and other costs
incurred by Landlord’s failure to make such payments when due;
     (7) costs incurred by Landlord for trustee’s fees, partnership
organizational expenses and accounting fees except accounting fees relating to
the ownership and operation of the Building;
     (8) Landlord’s general corporate overhead and general and administrative
expenses;
     (9) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature, except a) equipment not affixed to the Building which is used in
providing janitorial or similar services and b) equipment rented to provide
temporary services, including during interruption of Building services;
     (10) all amounts which would otherwise be included in Operating Expenses
which are paid to any Affiliate of Landlord, or any representative, employee or
agent of same, to the extent the costs of such services exceed the competitive
rates for similar services of comparable quality rendered by persons or entities
of similar skill, competence and experience;
     (11) advertising and promotional costs associated with the leasing of the
Building, and costs of signs (other than directories or operational signs) in or
on the Building identifying the owners of the Building;
     (12) consulting costs and expenses paid by landlord, except for reasonable
costs directly related to the operation of the Building;
     (12) wages and salaries for off-site employees (however, Landlord may
include in Operating Expenses its reasonable proration of expenses of off-site
employees who perform a portion of their services in connection with the
ownership, operation and maintenance of the Building) and employees at the
Building above the level of building manager;
     (13) services, items and benefits for which Tenant or any other tenant or
occupant of the Building specifically reimburses Landlord or for which Tenant or
any other tenant or occupant of the Building pays third persons;

40



--------------------------------------------------------------------------------



 



     (14) costs or expenses for sculpture, paintings or other works of art,
including costs incurred with respect to the purchase, ownership, leasing,
showing, promotion, repair and/or maintenance of same;
     (15) contributions to charitable organizations;
     (16) contributions to operating expense reserves; and
     (17) the costs of any “tap fees” or one-time lump sum sewer or water
connection fees for the Building;
     The term “Affiliate” shall mean and refer to any person or entity
controlling, controlled by, or under common control with another such person or
entity. “Control”, as used herein, shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such controlled person or entity; the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, at
least fifty-one percent (51%) of the voting interest in, any person or entity
shall be presumed to constitute such control. In the case of Landlord, the term
Affiliate shall include any person or entity controlling or controlled by or
under common control with any general partner of Landlord or any general partner
of Landlord’s general partner.

41



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LEASE
This FIRST AMENDMENT TO LEASE (“First Amendment”) is made this 3rd day of March,
2003 by and between Space Center Operating Associates, L. P., a New Mexico
limited partnership (“Landlord”) and Cyberonics, Inc., a Texas Corporation
(“Tenant”).
RECITALS:
WHEREAS, Landlord and Tenant entered into that certain Office Lease Agreement
(“Lease”) dated December 5, 2002, covering certain leased premises (“Premises”)
in the building known as the Cyberonics Building (“Building”) located in
Houston, Harris County, Texas; and
WHEREAS, Tenant now desires to expand its leased premises on the second floor of
the Building herein referred to as (“Expansion Space I”); and Landlord and
Tenant wish to otherwise amend the terms of the Lease to reflect the same;
AGREEMENTS:
NOW, THEREFORE, in consideration of the sum of Ten and 00/100 Dollars ($10.00)
and other valuable consideration paid by each parly to the other, the receipt
and sufficiency of which is hereby acknowledged, Landlord and Tenant do hereby
amend the Lease as follows:

1.   Premises       Effective July 1, 2003, the Tenant’s Premises shall be
amended to include Suite 203 located on the second floor of the Building known
as “Expansion Space 1” identified in Exhibit “A” attached hereto and made part
hereof.   2.   Tenant’s Rentable Square Feet       Effective July 1, 2003, the
Tenant’s Rentable Square Feet shall be amended to include “Expansion Space I”
containing 3,947 square feet.   3.   Tenant’s Proportionate Share      
Effective July 1, 2003 the Tenant’s Proportionate Share of the Building shall be
amended to 68.7750% to include “Existing Space A” and “Expansion Space I”; and
effective January 1, 2004 the Tenant’s Proportionate Share shall be amended to
87.6089% to include “Existing Space B” and the “Expansion Space I”.   4.   Term
      The Term (“Expansion Term”) for “Expansion Space I” shall be for a period
of seventy nine (79) months commencing July 1, 2003 and expiring December 31,
2009 to run coterminous with Tenant’s existing term.   5.   Base Rent       The
Base Rental payable for “Expansion Space I” shall be due and payable on the
first day of each calendar month during the term of this Lease as follows:

                      Annual Base Rental   Monthly         Lease Years   Per
Rentable Square Foot   Base Rental Payment
07/01/03-12/31/03
  $ 17.00     $ 5,591.58  
01/01/04-12/31/04
  $ 17.20     $ 5,657.37  
01/01/05-12/31/05
  $ 17.30     $ 5,690.26  
01/01/06-12/31/06
  $ 18.25     $ 6,002.73  
01/01/07-12/31/07
  $ 18.50     $ 6,084.96  
01/01/08-12/31/08
  $ 18.75     $ 6,167.19  
01/01/09-12/31/09
  $ 19.00     $ 6,249.42  

- 1 -



--------------------------------------------------------------------------------



 



6.   Additional Rent       Effective July 1, 2003, the Base Year for “Expansion
Space I” shall be calendar year 2003, calculated on a “grossed-up” basis to
reflect a one ninety five percent (95%) occupancy.   7.   Construction Allowance
      Landlord at Landlord’s sole cost and expense, agrees to provide a
Construction Allowance for leasehold improvements to “Expansion Space I” at
$3.00 per rentable square foot or $11,841.00. Otherwise, Tenant agrees to accept
“Expansion Space I” in its “as-is” condition. Any and all other expenses shall
be at the sole cost and expense of the Tenant.

Except as modified and amended herein, all other terms and conditions of the
Lease are hereby ratified and affirmed in all respects.
IN WITNESS HEREOF, the undersigned has caused this FIRST AMENDMENT TO OFFICE
LEASE to be duly executed effective as of the date first written above.
LANDLORD:
SPACE CENTER OPERATING
ASSOCIATES, L.P.
By: BGK Equities, Inc General Partner

         
By:
  /s/ J. Peter Mehlert
 
   
Name:
  J. PETER MEHLERT, PRESIDENT    
Title:
  BGK TEXAS PROPERTY MGMT, INC.    
 
  AS AGENT FOR    

TENANT:
CYBERONICS, INC

         
By:
  /s/ Pamela B. Westbrook
 
   
Name:
  Pamela B. Westbrook    
Title:
  VP, Finance & Administration/CFO    

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
EXPANSION SPACE 1
(FLOOR CHART) [h42368x4236808.gif]

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO LEASE
This SECOND AMENDMENT TO LEASE (“Second Amendment”) is made this 2 day of
October, 2003 by and between Space Center Operating Associates, L.P., a New
Mexico limited partnership (“Landlord”) and Cyberonies, Inc., a Texas
Corporation (“Tenant”).
RECITALS:
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement (“Lease”)
dated December 5, 2002, covering certain leased premises (“Premises”) in the
building known as the Cyberonics Building (“Building”) located in Houston,
Harris County, Texas; and
WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease
(“First Amendment”) dated March 3, 2003, wherein the Premises was expanded by
3,947 square feet (“Expansion Space I”) on the second floor of the Building for
an amended total of 99,274 square feet of Rentable Area; and
WHEREAS, Tenant now desires to expand its leased premises on the first floor of
the Building herein referred to as (“Expansion Space II”); and Landlord and
Tenant wish to otherwise amend the terms of the Lease to reflect the same;
AGREEMENTS:
NOW, THEREFORE, in consideration of the sum of Ten and 00/100 Dollars ($10.00)
and other valuable consideration paid by each party to the other, the receipt
and sufficiency of which is hereby acknowledged, Landlord and Tenant do hereby
amend the Lease as follows:

1.   Premises       Effective February 1, 2004, the Tenant’s Premises shall be
amended to include Suite 105 located on the first floor of the Building, known
as “Expansion Space II” identified in Exhibit “A” attached hereto and made part
hereof.   2.   Tenant’s Rentable Square Feet       Effective February 1, 2004,
the Tenant’s Rentable Square Feet shall be amended to include “Expansion Space
II” containing 3,435 square feet.   3.   Tenant’s Proportionate Share      
Effective February 1, 2004 the Tenant’s Proportionate Share of the Building
shall be amended to 89.9886% to include “Existing Space A”, “Existing Space B”,
“Expansion Space I” and “Expansion Space II”.   4.   Term       The Term
(“Expansion Term”) for “Expansion Space II” shall be for a period of seventy one
(71) months commencing February 1, 2004 and expiring December 31, 2009 to run
coterminous with Tenant’s existing term.   5.   Base Rent       The Base Rental
payable for “Expansion Space II” shall be due and payable on the first day of
each calendar month during the term of this Lease as follows:

-1-



--------------------------------------------------------------------------------



 



                      Annual Base Rental   Monthly
Lease Years
  Per Rentable Square Foot   Base Rental Payment
02/01/04 - 12/31/04
  $ 17.20     $ 4,923.50  
01/01/05 - 12/31/05
  $ 17.30     $ 4,952.13  
01/01/06 - 12/31/06
  $ 18.25     $ 5,224.06  
01/01/07 - 12/31/07
  $ 18.50     $ 5,295.63  
01/01/08 - 12/31/08
  $ 38.75     $ 5,367.19  
01/01/09 - 12/31/09
  $ 19.00     $ 5,438.75  

6.   Additional Rent       Effective February 1, 2004, the Base Year for
“Expansion Space II” shall be calendar year 2003, calculated on a “grossed-up”
basis to reflect a ninety five percent (95%) occupancy.   7.   Construction
Allowance       Landlord at Landlord’s sole cost and expense, agrees to provide
a Construction Allowance for leasehold improvements to “Expansion Space II” at
$3.00 per rentable square foot or $10,305.00. Except as provided herein, the
Tenant hereby accepts the “Expansion Space” in its “as-is” condition.
Additionally, any unused portion of the improvement allowance provided by
Landlord cannot be applied toward base rent or any other amounts owing to
Landlord.

Except as modified and amended herein, all other terms and conditions of the
Lease and the First Amendment to Lease are hereby ratified and affirmed in all
respects.
IN WITNESS HEREOF, the undersigned has caused this SECOND AMENDMENT TO LEASE to
be duly executed effective as of the date first written above.
LANDLORD:
SPACE CENTER OPERATING
ASSOCIATES, L.P.
By: BGK Equities Inc. General Partner

         
By:
  /s/ J. Peter Mehlert    
Name:
 
 
J. PETER MEHLERT, PRESIDENT    
Title:
  BGK TEXAS PROPERTY MGMT, INC.    

  AS AGENT FOR    

TENANT:

CYBERONICS, INC.

         
By:
  /s/ Pamela B. Westbrook    
Name:
 
 
Pamela B. Westbrook    
Title:
  Vice President, Finance & Administration    

-2-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEASED PREMISES
(CROSS HATCHED AREA)
(FLOOR CHART) [h42368x4236809.gif]

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO LEASE
This THIRD AMENDMENT TO LEASE (“Third Amendment”) is made this 11th day of
March, 2004 by and between SPACE CENTER OPERATING ASSOCIATES, L.P. a New Mexico
limited partnership (“Landlord”) and CYBERON1CS, INC. a Texas Corporation
(“Tenant”)
RECITALS:
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement (“Lease”)
dated December 5, 2002 covering certain lease premises (“Premises”) in the
building known as the Cyberonics Building (“Building”) located in Houston,
Harris County, Texas; and
WHEREAS, Landlord and Tenant entered into that certain First Amendment to Lease
(“First Amendment”) dated March 3, 2003, wherein the Premises was expanded by
3,947 square feet (“Expansion Space I”) on the second floor of the Building for
an amended total of 99,274 square feet of Rentable Area; and
WHEREAS, Landlord and Tenant entered into that certain Second Amendment to Lease
(“Second Amendment”) dated, for reference purposes only as, October 13, 2003,
wherein the Premises was expanded by an additional 3,435 square feet (“Expansion
Space II”) on the first floor of the Building for an amended total of 102,709
square feet of Rentable Area; and
WHEREAS, the Lease and the First and Second Amendments, including any and all
exhibits, addenda, riders, estoppels and letter agreements, shall hereinafter be
collectively referred to as the “Lease”; and
WHEREAS, The commencement date of the “Expansion Space II” lease term has been
delayed until February 9, 2004, therefore Landlord and Tenant agree to amend the
terms and conditions of the Second Amendment to reflect same;
AGREEMENTS:
NOW, THEREFORE, in consideration of the sum of Ten and 00/100 Dollars ($10.00)
and other valuable consideration paid by each party to the other, the receipt
and sufficiency of which is hereby acknowledge, Landlord and Tenant do hereby
amend the Lease as follows:
Section 2b — Premises:
Effective February 9, 2004, the Tenant’s Premises shall be amended to include
Suite 105 located on the first floor of the Building, hereinafter referred to as
“Expansion Space II” identified in Exhibit “A” attached hereto and made a part
hereof.
Section 2d — Tenant’s Rentable Square Feet:
Effective February 9, 2004, the Tenant’s Rentable Square Feet shall be amended
to include the “Expansion Space II” containing 3,435 square feet and when added
to Tenant’s “Existing Space” as shown on Exhibit “B” containing 99,274 square
feet shall total 102,709 square feet of Rentable Area.
Section 2f — Tenant’s Proportionate Share:
Effective February 9, 2004, the Tenant’s Proportionate Share of the Building
shall be amended to 89.9886%.
Section 2g — Commencement Date:
The commencement date for the “Expansion Space II” shall be February 9, 2004.
Section 2h — Term:
The Term (“Expansion Space II Term”) shall be for a period of seventy
(70) months and twenty-one (21) days, commencing on February 9, 2004 and
expiring on December 31, 2009 to run coterminous with Tenant’s “Existing Space”
term.
Section 2i — Base Rent:
The Base Rental payable for “the Expansion Space II” shall be due and payable on
the first day of each calendar month during the “Expansion Space II Term” as
follows:

 



--------------------------------------------------------------------------------



 



                      Annual Base Rental   Monthly Base                  Period
  Per Rentable Square Foot   Rental Payment
02/09/04 - 12/31/04
  $ 17.20     $ 4,923.50  
01/01/05 - 12/31/05
  $ 17.30     $ 4,952.13  
01/01/06 - 12/31/06
  $ 18.25     $ 5,224.06  
01/01/07 - 12/31/07
  $ 18.50     $ 5,295.63  
01/01/08 - 12/31/08
  $ 18.75     $ 5,367.19  
01/01/09 - 12/31/09
  $ 19.00     $ 5,438.75  

Section 2j — Additional Rent:
Effective February 9, 2004, the Base Year for the “Expansion Spnce II” shall be
calendar year 2003, calculated on a “grossed-up” basis to reflect a ninety-five
percent (95%) occupancy.
Section 2p — Maximum Construction Allowance:
Landlord, at Landlord’s sole cost and expense, agrees to provide a Construction
Allowance in the amount of $3.00 per rentable square foot or $10,305.00 to be
used strictly for leasehold improvements to the “Expansion Space II”. Except as
provided herein, the Tenant agrees to accept the “Expansion Space II” in its
“as-is” condition. Additionally, any unused portion of the construction
allowance provided by Landlord cannot be applied toward base rent or any other
amounts owing to Landlord.
Except as modified and amended herein, all other terms and conditions of the
Lease, the First Amendment, and the Second Amendment are hereby ratified and
affirmed in all respects.
IN WITNESS HEREOF, the undersigned has caused this THIRD AMENDMENT TO LEASE to
be duly executed effective as of the date first written above.
LANDLORD:
SPACE CENTER OPERATING ASSOCIATES, L.P.
By: BGK Equities, Inc. General Partner

         
By:
  /s/ J. Peter Mehlert    
Name:
 
 
J. PETER MEHLERT, PRESIDENT    
Title:
  BGK TEXAS PROPERTY MGMT, LLC    
 
  AS AGENT FOR    

TENANT:
CYBERONICS, INC.

         
By:
  /s/ Pamela B. Westbrook    
Name:
 
 
Pamela B. Westbrook    
Title:
  CFO, VP - Finance & Adm    

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEASED PREMISES
(CROSS HATCHED AREA)
(FLOOR CHART) [h42368x4236810.gif]

 



--------------------------------------------------------------------------------



 



(NNN TRIPLE NET PROPERTIES LOGO) [h42368x4236811.gif]
March 19, 2004
Cyberonics, Inc.
100 Cyberonics Drive, Suite 600
Houston, Texas 77058

RE:   Tenant Notice Letter, Transfer of Ownership
100 Cyberonics Drive

Dear Tenant:
This notice is delivered to advise you that on March 19, 2004 the
above-referenced property was sold and conveyed by Space Center Operation
Associates to Triple Net Properties, LLC on behalf of NNN 100 Cyberonics Drive,
LLC, a Delaware Limited Liability Company.
Rent checks are due and payable as per your lease. All payments of rents should
be made payable to NNN 100 Cyberonics Drive, LLC and mailed to the following
address:
NNN 100 Cyberonics Drive, LLC
c/o Triple Net Properties, LLC
PO Box 534157
Atlanta, GA 30353-4157
APRIL RENT PAYMENTS SHOULD BE MAILED TO THIS ADDRESS
We appreciate your cooperation in contacting your insurance agent, requesting
that the following verbiage and entities be added as additionally insured to
your certificate of insurance, NNN 100 Cyberonic Drive, LLC and Triple Net
Properties, LLC are hereby added as additionally insured with respect to the
premises leased at: 100 Cyberonics Drive, Houston, Texas. If your agent uses
anything other than the ACCORD CERTIFICATE OF INSURANCE form, Additional Insured
Endorsement CG20I1 or equivalent should be attached to the certificate. Landlord
requires a 30-day notice of termination of policy. All certificates should be
sent to: NNN 100 Cyberonics Drive, LLC, c/o Triple Net Properties, LLC, 2563 Bay
Area Boulevard, Houston, TX. 77058
Please contact the following individuals for any request you may have:

          Maintenance & Billing /Administration   Leasing   Official Notices
Connie Speakes, Property Administrator
  Renee Dickens, Property Manager   Legal Department
Triple Net Properties, LLC
  Triple Net Properties, LLC   Triple Net Properties, LLC
2563 Bay Area Boulevard
  2563 Bay Area Boulevard   1551 N. Tustin Ave. #200
Houston, Texas 77058
  Houston, Texas 77058   Santa Ana, CA 92705
(281) 486.6966 voice
  (281) 486.6966 voice   (714) 667-8252
(281) 486.4546 Fax
  (281) 486.4546 fax   (714) 667-6860 fax

Should a W-9 form be required for tax purposes the Tax ID number is 20-0664432.
Please update your files to include the above information. We thank you for your
cooperation and welcome you to the Triple Net family.
Sincerely,
TRIPLE NET PROPERTIES, LLC
/s/ Dan O’Hare   
Dan O’Hare
Senior Asset Manager
Triple Net Properties, LLC
2563 Bay Area Boulevard
Houston, Texas 77058
281-486-6966 voice 281-486-4546 fax

 



--------------------------------------------------------------------------------



 



     THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the
“Agreement”) is made as of the date last executed below, between Cyberonics.
Inc., a Delaware corporation (“Tenant”), having an address at 16511 Space Center
Boulevard, Suite 600, Houston, TX 77058 and PNC Bank, National Association
(“Lender”), located at 10851 Mastin, Overland Park, Kansas, 66210.
RECITALS

A.   Tenant is the tenant under that certain lease (the “Original Lease”) dated
December 5, 2002, by and between Tenant and Triple Net Properties, LLC and/or
its assigns as successor in interest to Space Center Operating Associates, LP
(the “Landlord”), as landlord, as amended by those instruments described in
Exhibit A attached hereto and made part hereof (the Original Lease, as so
amended, is herein called the “Lease”), wherein Landlord leased to Tenant
certain premises known as 126.460rsf on the first, second, third, fourth, fifth
and sixth floors (Suites 106, 107, 110, 115, 127, 130, 140, 143, 150, 160, 202,
300, 400, 500 & 600) (the “Premises”) and located on that certain land described
in Exhibit B attached hereto and made part hereof (the “Land”); and

B.   Landlord is about to make, execute and deliver its Promissory Note (the
“Note”) to Lender which Note shall be secured by, among other security, the lien
of a mortgage or deed of trust (the “Mortgage”) encumbering the Land (such
Mortgage and all other documents securing the Note are herein collectively
called the “Security Documents”); and

C.   Lender and Tenant desire to confirm their agreements with respect to the
Lease and the Security Documents.

AGREEMENT
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, Lender and Tenant hereby agree and covenant as
follows:

1.   Subordination. The Lease and all right, title and interest in the Land
created thereby (including without limitation, any purchase options, rights of
first refusal or similar rights possessed by Tenant with respect to the
Premises) are, shall be and shall at all times remain and continue to be subject
and subordinate in all respects to the liens, terms, covenants, provisions and
conditions of the Security Documents, and all renewals, modifications,
extensions, consolidations and replacements thereof.

2.   Non-Disturbance. So long as the Lease is in full force and effect and
Tenant is not in default under the Lease (beyond any period given Tenant to cure
such default) or under this Agreement:

  (a)   Tenant’s possession of the Premises and Tenant’s rights and privileges
under the Lease (other than any purchase options, rights of first refusal or
similar rights possessed by Tenant with respect to the Premises) shall not be
diminished or

 



--------------------------------------------------------------------------------



 



      interfered with by Lender, and Tenant’s occupancy of the Premises shall
not be disturbed by Lender for any reason whatsoever during the term of the
Lease or any extensions or renewals thereof; and     (b)   Lender will not join
Tenant as a party defendant in any action or proceeding to foreclose the
Mortgage or to enforce any rights or remedies of Lender under the Mortgage which
would cut-off, destroy, terminate or extinguish the Lease or Tenant’s interest
and estate under the Lease.

    Notwithstanding the foregoing provisions of this paragraph, if it would be
procedurally disadvantageous for Lender not to name or join Tenant as a party in
a foreclosure proceeding with respect to the Mortgage, Lender may so name or
join Tenant without in any way diminishing or otherwise affecting the rights and
privileges granted to, or inuring to the benefit of, Tenant under this
Agreement.

3.   Attornment.

  (a)   After notice is given by Lender that a default has occurred under the
Mortgage and that the rentals and all other payments to be made by Tenant under
the Lease should be paid to Lender, Tenant will pay to Lender, or in accordance
with the directions of Lender, all rentals and other monies due and to become
due to Landlord under the Lease or otherwise in respect to the Premises; such
payments will be made regardless of any right of set-off, counterclaim or other
defense which Tenant may have against Landlord, whether as tenant under the
Lease or otherwise; and     (b)   In addition, if Lender (or its nominee or
designee) shall succeed to the rights of Landlord under the Lease through
possession or foreclosure action, delivery of a deed or otherwise, or another
person purchases the Premises upon or following foreclosure of the Mortgage,
then at the request of Lender (or its nominee or designee) or such purchaser
(Lender, its nominees and designees, and such purchaser, each being a
“Successor-Landlord”), Tenant shall attorn to and recognize Successor-Landlord
as Tenant’s landlord under the Lease and shall promptly execute and deliver any
instrument that Successor-Landlord may reasonably request to evidence such
attornment. Upon such attornment, the Lease shall continue in full force and
effect as, or as if it were, a direct lease between Successor-Landlord and
Tenant upon all terms, conditions and covenants as are set forth in the Lease,
except that Successor-Landlord shall not:

  i)   be liable for any previous act or omission of Landlord under the Lease;  
  ii)   be subject to any off-set, defense or counterclaim which shall have
previously accrued to Tenant against Landlord;     iii)   be bound by any
modification of the Lease or by any previous prepayment of rent or additional
rent for more than one month which Tenant might have

 



--------------------------------------------------------------------------------



 



      paid to Landlord, unless such modification or prepayment shall have been
expressly approved in writing by Lender;     iv)   be bound by any purchase
options, rights of first refusal or similar rights possessed by Tenant with
respect to the Premises, or     v)   be liable for any security deposited under
the Lease unless such security has been physically delivered to Lender.

4.   Lease Modifications. Tenant agrees that without the prior written consent
of Lender, it shall not: (a) amend or modify the Lease or any extensions or
renewals thereof; (b) terminate, cancel or tender a surrender of the Lease;
(c) make a prepayment of any rent or additional rent in excess of one (1) month;
or (d) subordinate or permit the subordination of the Lease to any lien
subordinate to the Mortgage. Any such purported action without such consent
shall be void as against the holder of the Mortgage.

5.   Notice of Default; Opportunity to Cure.

  (a)   Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Lender, and any right of Tenant dependent upon
notice shall take effect only after such notice to Lender is so given.
Performance by Lender shall satisfy any conditions of the Lease requiring
performance by Landlord, and Lender shall have a reasonable time to complete
such performance as provided in section (b) below.     (b)   Without limiting
the generality of the foregoing, Tenant shall promptly notify Lender of any
default, act or omission of Landlord which would give Tenant the right,
immediately or after the lapse of a period of time, to cancel or terminate the
Lease or to claim a partial or total eviction (a “Landlord Default”). In the
event of a Landlord Default, Tenant shall not exercise any rights available to
it: (i) until it has given written notice of such Landlord Default to Lender;
and (ii) unless Lender has failed, within a period of thirty (30) days beyond
the time available to Landlord under the Lease in which to cure the breach or
default by Landlord, to cure or remedy the Landlord Default or, if the same is
not reasonably capable of being remedied by Lender within such period, until a
reasonable period for remedying such Landlord Default has elapsed following the
giving of such notice and following the time when Lender shall have become
entitled under the Security Documents to remedy the same (which reasonable
period shall in no event be less than the period to which Landlord would be
entitled under the Lease or otherwise, after similar notice, to effect such
remedy); provided that Lender shall with due diligence commence and prosecute a
remedy for such Landlord Default. If Lender cannot reasonably remedy a Landlord
Default until after Lender obtains possession of the Land, Tenant may not
terminate or cancel the Lease or claim a partial or total eviction by reason of
such Landlord Default until the expiration of a reasonable period necessary for
the remedy after Lender

 



--------------------------------------------------------------------------------



 



    institutes proceedings to obtain possession of the Land through a
foreclosure or otherwise, or for the appointment of a receiver for the Land,
provided that Lender institutes and prosecutes such proceedings with due
diligence. Lender shall have no obligation hereunder to remedy any Landlord
Default.

6.   Application of Casualty and Condemnation Proceeds. Tenant hereby agrees
that, notwithstanding anything to the contrary contained in the Lease, the terms
and provisions of the Mortgage shall control with respect to the application of
casualty insurance proceeds and condemnation awards.   7.   Notice of Lien. To
the extent that the Lease entitles Tenant to notice of the existence of any
mortgage and the identity of any lender, this Agreement shall constitute such
notice to Tenant with respect to the Mortgage.   8.   Remedies. Upon and after
the occurrence of a default under the Mortgage, Lender shall be entitled, but
not obligated, to exercise the claims, rights, powers, privileges and remedies
of Landlord under the Lease and shall be further entitled to the benefits of,
and to receive and enforce performance of, all of the covenants to be performed
by Tenant under the Lease as though Lender were named therein as Landlord.   9.
  Limitation of Liability. Except as specifically provided in this Agreement,
Lender shall not, by virtue of this Agreement, the Mortgage or any other
instrument to which Lender may be a party, be or become subject to any liability
or obligation to Tenant under the Lease or otherwise. Notwithstanding any other
provisions of this Agreement, Tenant shall have no recourse against the Lender,
any affiliate of Lender, any Successor Landlord, or any assets of any of them,
with respect to the failure of any such party to perform its obligations under
this Agreement or the Lease, other than any such party’s interest in the Land,
provided that in no event shall Lender’s rights and interests under the Security
Documents be deemed to be an interest in the Land.   10.   Priority.

  (a)   Tenant acknowledges and agrees that this Agreement supersedes (but only
to the extent inconsistent with) any provisions of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Mortgage.     (b)   Tenant agrees to enter into a subordination,
non-disturbance and attornment agreement with any entity which shall succeed
Lender with respect to the Land, or any portion thereof, provided such agreement
is substantially similar to this Agreement.

11.   Notices. Any notice, consent, request or other communication required or
permitted to be given hereunder shall be in writing and shall be: (a) personally
delivered; (b) delivered by Federal Express or other comparable overnight
delivery service; or (c) transmitted by postage prepaid registered or certified
mail, return receipt requested.

 



--------------------------------------------------------------------------------



 



    All such notices, consents, requests or other communications shall be
addressed to Tenant or Lender at the `address for such party previously set
forth in this Agreement, or to such other address as Tenant or Lender shall in
like manner designate in writing. All notices and other communications shall be
deemed to have been duly given on the first to occur of actual receipt of the
same or: (i) the date of delivery if personally delivered; (ii) one (1) business
day after depositing the same with the delivery service if by overnight delivery
service; and (iii) three (3) days following posting if transmitted by mail. Any
party may change its address for purposes hereof by notice to the other parties
given in accordance with the provisions hereof.   12.   General. This Agreement
may not be modified or terminated orally. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their successors and assigns.
The term “Lender” shall mean the then holder of any interest in the Mortgage.
The term “Landlord” shall mean the then holder of the lessor’s interest in the
Lease. The term “person” shall mean any individual, joint venture, corporation,
partnership, trust, unincorporated association or other entity. All references
herein to the Lease shall mean the Lease as modified by this Agreement and any
amendments or modifications to the Lease that are consented to in writing by the
Lender. Any inconsistency between the Lease and the provisions of this Agreement
shall be resolved in favor of this Agreement. This Agreement shall automatically
terminate upon the release or termination of the lien of the Security Documents
(and all renewals, modifications, extensions, consolidations and replacements
thereof) upon the Land.   13.   Waivers. Both Tenant and Lender hereby
irrevocably waive all right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.   14.   Governing
Law. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Land is located.   15.   Counterparts. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Subordination,
Non-Disturbance and Attornment Agreement to be effective as of the day and year
first stated above.

                  “LENDER”    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
Dated: 3/17, 2004
  By:   /s/ Jeannette Butler    
 
     
 
Jeannette Butler, Vice-President    
 
                “TENANT”    
 
                Cyberonics, Inc.         a Delaware corporation    
 
           
Dated: 3/10, 2004
  By:   /s/ Pamela B. Westbrook    
 
                Printed Name: Pamela B. Westbrook         Title:.VP, Finance &
Adm
         Chief Financial Officer    

          AGREED AND CONSENTED TO:    
 
        “LANDLORD”    
 
        NNN 100 CYBERONICS DRIVE, LLC     a Delaware Limited Liability Company  
 
 
       
By:
  /s/ Diana Laing    
 
        Printed Name: Diana Laing     Title: CFO    

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS
[acknowledgment certificates should conform
to law of state where property is located]

             
STATE OF KANSAS
    )      
 
    ) ss.      
COUNTY OF JOHNSON
    )      

     On this, the 17th day of March, 2003, before me, the undersigned officer,
personally appeared Jeannette Butler, who acknowledged herself to be the Vice
President of PNC Bank National Association, a national banking association, and
that she as such Vice President being authorized to do so, executed the
foregoing instrument for the purposed therein contained by signing the name of
the corporation by herself as Vice President.
     IN WITNESS WHEREOF, I hereunder set hand and official seal.

     
 
  /s/ TERRY RICKETTS
 
   
 
  Notary Public

             
STATE OF TEXAS
    )            TERRY RICKETTS
 
    )ss.     NOTARY PUBLIC-State of Kansas
COUNTY OF HARRIS
    )     My Appt. Exp. 10/10/07

     On this, the 10th day of MARCH, 2004, before me, the undersigned officer,
personally appeared PAMELA B. WESTBROOK, who acknowledged herself to be the VP,
FINANCE & ADMIN, & CFO of Cyberonics, Inc., a DELAWARE CORPORATION, and that she
as such VP, FINANCE & ADMIN, & CFO being authorized to do so, executed the
foregoing instrument for the purposed therein contained by herself as signing
the name of the corporation by herself as VP, FINANCE & ADMIN, & CFO.
     IN WITNESS WHEREOF, I hereunder set hand and official seal.

         
[SEAL] DEBBY RICKAWAY
  /s/ Debby Rickaway    
              MY COMMISSION EXPIRES
              December 6, 2006
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

              State of California   }   ss
 
       
County of Orange
   

             
On
  March 15, 2004   before me,   Yena Han, Notary Public,
 
           
 
  Date       Name and Title of Officer (eg. “Jane Doo. Notary Public”)

     
personally appeared
               Diana Laing
 
   
 
  Name(s) of Signer(s)

         
 
      þ Personally known to me
 
      o proved to me on the basis of satisfactory evidence
 
       
[ SEAL ]
  YENA HAN
Commission # 1402074
Notary Public- California
Orange County
My Comm. Expires Feb 23, 2007   to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
 
       
 
      WITNESS my hand and official seal
 
       
 
      /s/ Yena Han
 
       
 
      Signature of Notary Public

         
 
  OPTIONAL    
 
       

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent
fraudulent removal and reattachment of this form to another document
Description of Attached Document

     
Title or Type of Document:
   
 
   

             
Document Date:
      Number of Pages:    
 
           

     
Signer(s) Other Than Named Above:
   
 
   

Capacity(ies) Claimed by Signer

          Signer’s Name:
 
   
 
      RIGHT THUMBPRINT
OF SIGNER
Top of thumb here
o Individual
     
o Corporate Officer — Title(s):
     
o Partner — o Limited o General
 
 
 
o Attorney-in-Fact
     
o Trustee
     
o Guardian or Conservator
     
o Other:
       
 
    Signer is Representing:
 
   

         
© 1999 National Notary Association • 9350 De Soto Ave. PO Box 2402 • Chalsworth.
CA 91313-2402 • www.nationalnotary org
       Prod No. 5907   Reorder: Call Toll-Free 1-800-876-6827

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I hereunder set hand and official seal.

         
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Lease Amendments (see attachment)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Legal Description
     The real property situated in the County of Harris, State of Texas,
described as follows: (see attachment)

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO THE LEASE AGREEMENT
     THIS FOURTH AMENDMENT (the “Amendment”) is made and entered into as of
March 23, 2005, by and between NNN 100 Cyberonics Drive, LLC, a Delaware limited
liability company, NNN 100 Cyberonics Drive 1, LLC, NNN 100 Cyberonics Drive 2,
LLC, NNN 100 Cyberonics Drive 3, LLC, NNN 100 Cyberonics Drive 4, LLC, NNN 100
Cyberonics Drive 5, LLC, NNN 100 Cyberonics Drive 6, LLC, NNN 100 Cyberonics
Drive 7, LLC, NNN 100 Cyberonics Drive 8, LLC, NNN 100 Cyberonics Drive 9, LLC,
NNN 100 Cyberonics Drive 10, LLC, NNN 100 Cyberonics Drive 11, LLC, NNN 100
Cyberonics Drive 12, LLC, NNN 100 Cyberonics Drive 13, LLC, NNN 100 Cyberonics
Drive 14, LLC, each one a Delaware limited liability company (“Landlord”) acting
by and through Triple Net Properties Realty, Inc. (“Agent” for Landlord) as
successor in interest to Space Center Operating Associates, L.P., a New Mexico
limited partnership (“Landlord”), and Cyberonics, Inc., a Delaware corporation
(“Tenant”).
RECITALS

A.   Landlord and Tenant are parties to that certain Lease dated December 5,
2002, which Lease has been previously amended by that certain First Amendment to
the Lease Agreement dated March 3, 2002, that certain Second Amendment to the
Lease Agreement dated 2003 and that certain Third Amendment dated 2004,
(collectively, the “Lease”) Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 129,895 rentable square feet (the
“Original Premises”) described as Suites 105, 106, 107, 110, 115, 127, 130, 140,
143, 150, 160, 202, 203, 300, 400, 500 and 600 in the building located at 16511
Space Center Boulevard, Houston, Texas (the “Building”).

B.   Prior lease documents stated Tenant is a Texas corporation. This amendment
shall serve to clarify that Tenant is and has always been a Delaware
corporation.

C.   Tenant has requested that additional space containing approximately 560
rentable square feet described as Suite No. 102 on the first floor shown on
Exhibit A hereto (the “Expansion Space”) be added to the Premises and that the
Lease be appropriately amended and Landlord is willing to do the same on the
following terms and conditions.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

I.   Expansion. Effective as of the Expansion Effective Date (defined below),
the Premises, as defined in the Lease, is increased from 129,985 rentable square
feet to 130,545 rentable square feet by the addition of the Expansion Space, and
from and after the Expansion Effective Date, the Original Premises and the
Expansion Space, collectively, shall be deemed the Premises, as defined in the
Lease. The Term for the Expansion Space shall commence on the Expansion
Effective Date and end on December 31, 2009 (“Termination Date”). The Expansion
Space is subject to all the terms and conditions of the Lease.       The
Expansion Effective Date shall be April 1, 2005.

100 Cyberonics — Cyberonics, Inc., 4th Amendment 03 25 05

1



--------------------------------------------------------------------------------



 



II.   Base Rent.

  A.   Original Premises Through Termination Date. The Base Rental, additional
rent and all other charges under the Lease shall be payable as provided therein
with respect to the Original Premises through and including the Termination
Date.     B.   Expansion Space From Expansion Effective Date Through Termination
Date. As of the Expansion Effective Date, the schedule of Base Rental payable
with respect to the Expansion Space is the following:

                  Months of Term or   Annual Rate Per     Period   Square Foot  
Monthly Base Rent
04/01/05-12/31/05
  $ 17.30     $ 807.33  
01/01/06-12/31/06
  $ 18.25     $ 851.67  
01/01/07-12/31/07
  $ 18.50     $ 863.33  
01/01/08-12/31/08
  $ 18.75     $ 875.00  
01/01/09-12/31/09
  $ 19.00     $ 886.67  

      All such Base Rental shall be payable by Tenant in accordance with the
terms of the Lease.

III.   Tenant’s Proportionate Share and Additional Expenses. For the period
commencing with the Expansion Effective Date and ending on the Termination Date,
Tenant’s Proportionate Share for the Premises is 90,4389%, based on total
rentable square footage in the building of 144,346 rentable square feet.
Tenant’s base year for the Expansion Space shall be the actual operating costs
for calendar year 2003, calculated on a “grossed-up” basis to reflect a
ninety-five percent (95%) occupancy.   IV.   Improvements to Expansion Space.
Tenant has inspected the Expansion Space and agrees to accept the same “as is”
without any agreements, representations, understandings or obligations on the
part of Landlord to perform any alterations, repairs or improvements, provided
however, that Landlord shall provide to Tenant an allowance of up to $3.00 per
rentable square foot of the Expansion Space for reconstruction of the Premises
including demolition, construction of drywall partitions and fire protection
systems. The allowance shall be paid to Tenant upon delivery to Landlord of a
Certificate of Occupancy and copies of invoices for such work, lien waivers, and
any other documentation or related information reasonably required by Landlord.
  V.   Tenant’s Representations and Warranties. Landlord and Tenant each
represent and warrant that, as of the date of this Amendment, neither party is
aware of any breach of the Lease by the other party.   VI.   Miscellaneous.

  A.   This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.     B.   Except as herein modified or
amended, the provisions, conditions and terms of the Lease shall remain
unchanged and in full force and effect.

100 Cyberonics — Cyberonics, Inc., 4th Amendment 03 25 05

2



--------------------------------------------------------------------------------



 



  C.   In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.    
D.   The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.     E.   Tenant hereby
represents to Landlord that Tenant has dealt with no broker in connection with
this Amendment other than Donald R. Kugle, dba Clear Lake Asset Management.    
F.   Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

                  LANDLORD:    
 
                Triple Net Properties Realty, Inc.         Agent for Landlord  
 
 
           
 
  By:   /s/ Richard G. Burnett    
 
  Name:  
 
Richard G. Burnett    
 
  Title:   Sr. Asset Manager    
 
                TENANT:         Cyberonics, Inc. a Delaware corporation    
 
           
 
  By:   /s/ Pamela B. WestBrook    
 
  Name:  
 
Pamela B. WestBrook    
 
  Title:   VP, Finance and Administration & CFO    
 
           
 
      Legal Approval    
 
      P.W    
 
     
(Initial)
   

100 Cyberonics — Cyberonics, Inc., 4th Amendment 03 25 05

3



--------------------------------------------------------------------------------



 



EXHIBIT “A”
OUTLINE AND LOCATION OF EXPANSION SPACE
(FLOW CHART) [h42368x4236812.gif]

10



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO THE LEASE AGREEMENT
     THIS FIFTH AMENDMENT (the “Amendment”) is made and entered into as of May
5th, 2005 by and between NNN 100 Cyberonics Drive, LLC, a Delaware limited
liability company, NNN 100 Cyberonics Drive 1, LLC, NNN 100 Cyberonics Drive 2,
LLC NNN 100 Cyberonics 3, LLC, NNN 100 Cyberonics Drive 4, LLC, NNN 100
Cyberonics Drive 5, LLC, NNN 100 Cyberonics Drive 6, LLC, NNN 100 Cyberonics
Drive 7, LLC, NNN 100 Cyberonics Drive 8, LLC, NNN Cyberonics Drive 9, LLC, NNN
100 Cyberonics Drive 10, LLC, NNN 100 Cyberonics Drive 11, LLC, NNN 100
Cyberonics Drive 12, LLC, NNN 100 Cyberonics Drive 13, LLC, NNN 100 Cyberonics
Drive 14, LLC, each one a Delaware limited liability company (“Landlord”) acting
by and through Triple Net Properties Realty, Inc. (“Agent” for Landlord) as
successor in interest to Space Center Operating Associates, L,P., a New Mexico
limited partnership (“Landlord”), and Cyberonics, Inc., a Delaware corporation
(“Tenant”).
RECITALS

A.   Landlord and Tenant are parties to that certain Lease dated December 5,
2002, which Lease has been previously amended by that certain First Amendment to
the Lease Agreement dated March 3, 2002, that certain Second Amendment to the
Lease Agreement dated 2003, that certain Third Amendment to the Lease Agreement
dated 2004 and that certain Fourth Amendment to the Lease Agreement dated
March 23, 2005, (collectively, the “Lease”). Pursuant to the Lease, Landlord has
leased to Tenant space currently containing approximately 130,455 rentable
square feet (the “Premises”) described as Suites 102, 105, 106, 107, 110, 115,
127, 130, 140, 143, 150, 160, 202, 203, 300, 400, 500 and 600 in the building
located at 16511 Space Center Boulevard, Houston, Texas (the “Building”)   B.  
Tenant has requested that Article I and Article III of the Fourth Amendment to
the Lease Agreement dated March 23, 2005 be modified to accurately reflect the
Premises rentable square feet and Tenant’s Proportionate Share and Additional
Expenses prior to the Expansion Effective Date and as of the Expansion Effective
Date

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.   Article I. of the Fourth Amendment is deleted and replaced with the
following:

  I.   Expansion. Effective as of the Expansion Effective Date (defined below),
the Premises, as defined in the Lease, is increased from 129,895 rentable square
feet to 130,455 rentable square feet by the addition of the Expansion Space, and
from and after the Expansion Effective Date, the Original Premises and the
Expansion Space, collectively, shall be deemed the Premises, as defined in the
Lease, The Term for the Expansion Space shall commence on the Expansion
Effective Date and end on December 31, 2009 (“Termination Date”) The Expansion
Space is subject to all terms and conditions of the Lease.         The Expansion
Effective Date shall be April 1, 2005.

100 Cyberonics—Cyberonics, Inc., 5th Amendment 05. 05. 05

1



--------------------------------------------------------------------------------



 



2.   Article III. of the Fourth Amendment is deleted and replaced with the
following:

  III.   Tenant’s Proportionate Share and Additional Expenses. For the period
commencing with the Expansion Effective Date and ending on the Termination Date,
Tenant’s Proportionate Share for the Premises is 90.3766%, based on total
rentable square footage in the building of 144,346 rentable square feet.
Tenant’s base year for the Expansion Space shall be the actual operating costs
for calendar year 2003, calculated on a “grossed-up” basis to reflect a
ninety-five percent (95%) occupancy.

3   Tenant’s Representations and Warranties. Landlord and Tenant each represent
and warrant that, as of the date of this Amendment, neither party is aware of
any breach of the Lease by the other party.   4.   Miscellaneous.

  A.   This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.     B.   Except as herein modified or
amendment, the provisions, conditions and terms of the Lease shall remain
unchanged and in full force and effect.     C.   In the case of any
inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control.     D.   The capitalized
terms used in this Amendment shall have the same definitions as set forth in the
Lease to the extent that such capitalized terms are defined therein and not
redefined in this Amendment.     E.   Tenant hereby represents to Landlord that
Tenant has dealt with no broker in connection with this Amendment other than
Donald R. Kugle, dba Clear Lake Asset Management.     F.   Each signatory of
this Amendment represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
SIGNATURES ON FOLLOWING PAGE
100 Cyberonics — Cyberonics, Inc., 5th Amendment 05. 05. 05

2



--------------------------------------------------------------------------------



 



                  LANDLORD:    
 
                Triple Net Properties Realty, Inc.
Agent for Landlord    
 
           
 
  By:
Name:   /s/ Richard Burnett
 
RICHARD BURNETT    
 
  Title:   SENIOR ASSET MANAGER    
 
                TENANT:    
 
                Cyberonics, Inc. a Delaware corporation    
 
           
 
  By:   /s/ Pamela B. Westbrook    
 
           
 
  Name:   PAMELA B. WESTBROOK    
 
  Title:   V.P. & CFO    

         
 
  Legal Approval    
 
       
 
  /s/ P.W
 
(Initial)    

100 Cyberonics — Cyberonics, Inc., 5th Amendment 05. 05. 05

3



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO THE LEASE AGREEMENT
     THIS SIXTH AMENDMENT (the “Amendment”) is made and entered into as of July
13th, 2005 by and between NNN 100 Cyberonics Drive, LLC, a Delaware limited
liability company, NNN 100 Cyberonics Drive 1, LLC, NNN 100 Cyberonics Drive 2,
LLC NNN 100 Cyberonics 3, LLC, NNN 100 Cyberonics Drive 4, LLC, NNN 100
Cyberonics Drive 5, LLC, NNN 100 Cyberonics Drive 6, LLC, NNN 100 Cyberonics
Drive 7, LLC, NNN 100 Cyberonics Drive 8, LLC, NNN Cyberonics Drive 9, LLC, NNN
100 Cyberonics Drive 10, LLC, NNN 100 Cyberonics Drive 11, LLC, NNN 100
Cyberonics Drive 12, LLC, NNN 100 Cyberonics Drive 13, LLC, NNN 100 Cyberonics
Drive 14, LLC, each one a Delaware limited liability company (“Landlord”) acting
by and through Triple Net Properties Realty, Inc. (“Agent” for Landlord) as
successor in interest to Space Center Operating Associates, L. P., a New Mexico
limited partnership (“Landlord”), and Cyberonics, Inc., a Delaware corporation
(“Tenant”).
RECITALS

A.   Landlord and Tenant are parties to that certain Lease dated December 5,
2002, which Lease has been previously amended by that certain First Amendment to
the Lease Agreement dated March 3, 2003, that certain Second Amendment to the
Lease Agreement dated October 2, 2003, that certain Third Amendment to the Lease
Agreement dated March 11, 2004, that certain Fourth Amendment to the Lease
Agreement dated March 23, 2005 and that certain Fifth Amendment to Lease
Agreement dated May 5, 2005, (collectively, the “Lease”). Pursuant to the Lease,
Landlord has leased to Tenant space currently containing approximately 130,455
rentable square feet (the “Premises”) described as Suites 102, 105, 106, 107,
110, 115, 127, 130, 140, 143, 150, 160, 202, 203, 300, 400, 500 and 600 in the
building located at 16511 Space Center Boulevard, Houston, Texas (the
“Building”).   B.   Tenant has requested that additional space containing
approximately 3,692 rentable square described as Suite 103 on the first floor
shown on Exhibit A hereto (the “Expansion Space”) be added to the Premises and
that the Lease be appropriately amended and Landlord is willing to do the same
on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

  I.   Expansion. Effective as of the Expansion Effective Date (defined below),
the Premises, as defined in the Lease, is increased from 130,455 rentable square
feet to 134,147 rentable square feet by the addition of the Expansion Space,
Suite 103 and from and after the Expansion Effective Date, the Original Premises
and the Expansion Space collectively, shall be deemed the Premises, as defined
in the Lease. The Term for the Expansion Space shall commence on the Expansion
Effective Date and end on December 31, 2009 (“Termination Date”) The Expansion
Space is subject to all terms and conditions of the Lease.         The Expansion
Effective Date shall be October 1, 2005, however in the event it is necessary to
allow Chicago Title additional time to vacate the Expansion Space then the
Expansion Effective Date shall be delayed up to ninety (90) days. Should a delay
in the Effective Date, become necessary Landlord shall notify Tenant not later
than September 1, 2005, providing a new Effective Date.

100 Cyberonics — Cyberonics, Inc., 6th Amendment Revised 08. 18. 05

1



--------------------------------------------------------------------------------



 



  II.   Base Rent.         Expansion Space From Expansion Effective Date Through
Termination Date.         As of the Expansion Effective Date, the schedule of
Base Rental payable with respect to the Expansion Space is the following:

              A.  
Annual Base Rent (First Year Only):
  $ 18.50 /RSF    
Monthly Rent Installment (First Year Only):
  $ 5,691.83      
 
        B.  
CONSUMER PRICE INDEX ESCALATION
       

The Base Rent in Section II. A. is subject to increases during the Term. Base
Rent due as a result of an increase in the cost of living shall be calculated in
accordance with terms set forth below:
Index. The basis for computing the cost of living shall be the unadjusted
Consumer Price Index for all Urban Consumers, All Items (1982-84 = 100)
published by the Bureau of Labor Statistics of the United States Department of
Labor (the “Index”).
Base Index Number. The Index for the third calendar month preceding the month in
which the Effective Date occurs shall be the “Base Index Number”.
Current Index Number. The Index for the same month in the year of the applicable
Adjustment Date shall be the “Current Index Number”.
On the first day of the month of each anniversary of the Effective Date during
the term (each such date an “Adjustment Date”), Base Rent shall be adjusted as
follows: (i) by an increase of three percent (3%) of the then-current amount of
Base Rent, or (ii) if larger than such three percent (3%) increase, by
adjustment to reflect the increase in the cost of living over the preceding term
year.
If Base Rent is to be adjusted for cost of living increase pursuant to
subsection (ii) hereof, the Base Rent for the term year commencing on each
Adjustment Date shall be the product obtained from multiplying the amount of
Annual Base Rent set forth in Section II.A. (the “Initial Base Rent”) by the
fraction whose numerator is equal to the Current Index Number and whose
denominator is equal to the Base Index Number; provided that in no event will
Base Rent for such term year be less than the greater of initial Base Rent or
adjusted Base Rent for the term year immediately preceding the Adjustment Date.
If on any Adjustment Date, the Current Index Number has not been published, the
parties agree that the adjustment to Base Rent contemplated herein will be made
after the Current Index Number is published, and that such adjustment will be
retroactive to Adjustment Date and that pending publication of the Current Index
Number the three percent (3%) Base Rent increase described in subsection
(i) hereof shall apply. If, after publication of the Current Index Number, is
determined that the applicable rent should be based on the cost of living
increase as set forth in subsection (ii) hereof rather than on the three percent
(3%) standard set forth in subsection (i) hereof, Landlord shall notify Tenant
of the new adjusted Base Rent amount and Tenant shall pay Landlord any short
fall between the amount of Base Rent paid subsequent to the Adjustment Date and
the new amount of adjusted Base Rent hereunder as a result of the adjustment.
100 Cyberonics — Cyberonics, Inc., 6th Amendment Revised 08. 18. 05

2



--------------------------------------------------------------------------------



 



If the Index is not in existence at the time the determination is to be made,
the parties shall use such equivalent price index as is published by a successor
government agency in lieu of the Index; or, if no such price index is published,
then the parties shall use a mutually acceptable equivalent price index as is
published by a non-governmental agency.
No Waiver. Any delay or failure of Landlord in computing or billing Tenant for
the escalation of annual Rent as provided herein shall not constitute a waiver
of or in any way impair the continuing obligation of Tenant to pay such
escalation of annual Rent hereunder.
Survival. Tenant’s obligation to pay the escalated annual Rent pursuant to this
clause shall continue and shall cover all periods up to the date that the Lease
is scheduled to expire, and shall survive any expiration or termination of the
Lease.

  III.   Tenant’s Proportionate Share and Additional Expenses. For the period
commencing with the Expansion Effective Date and ending on the Termination Date,
Tenant’s Proportionate Share for the Premises is 92.9343%, based on total
rentable square footage in the building of 144,346 rentable square feet.
Tenant’s base year for the Expansion Space shall be the actual operating costs
for calendar year 2003, calculated on a “grossed-up” basis to reflect a
ninety-five percent (95%) occupancy.     IV.   Improvements to Expansion Space.
Tenant has inspected the Expansion Space and agrees to accept the same “as is”
without any agreements, representations, understandings or obligations on the
part of Landlord to perform any alterations, repairs or improvements, provided
however, that Landlord shall provide to Tenant an allowance of up to $3.00 per
rentable square foot of the Expansion Space for reconstruction of the Expansion
Space including demolition, construction of drywall partitions and fire
protection systems. The allowance shall be paid to Tenant upon Delivery to
Landlord of a Certificate of Occupancy and copies of invoices for such work,
lien waivers and any other documentation or related information reasonably
required by Landlord.     V.   Tenant’s Representations and Warranties. Landlord
and Tenant each represent and warrant that, as of the date of this Amendment,
neither party is aware of any breach of the Lease by the other party.     VI.  
Miscellaneous.

  A.   This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.     B.   Except as herein modified or
amended, the provisions, conditions and terms of the Lease shall remain
unchanged and in full force and effect.     C.   In the case of any
inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control.     D.   The capitalized
terms used in this Amendment shall have the same definitions as set forth in the
Lease to the extent that such capitalized terms are defined therein and not
redefined in this Amendment.     E.   Tenant hereby represents to Landlord that
Tenant has dealt with no broker in connection with this Amendment other than
Donald R. Kugle, dba Clear Lake Asset Management.

100 Cyberonics — Cyberonics, Inc., 6th Amendment Revised 08. 18. 05

3



--------------------------------------------------------------------------------



 



  F.   Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

                  LANDLORD:    
 
                Triple Net Properties Realty, Inc.
Agent for Landlord    
 
           
 
  By:   /s/ Richard Burnett    
 
           
 
  Name:   RICHARD BURNETT    
 
  Title:   EXECUTIVE VICE PRESIDNET    
 
                TENANT:    
 
                Cyberonics, Inc. a Delaware corporation    
 
           
 
  By:
Name:   /s/ Pamela B. Westbrook
 
PAMELA B. WESTBROOK    
 
  Title:   Vice President, Finance & Admin., CFO    

         
 
  Legal Approval    
 
       
 
  /s/ P.W
 
(Initial)    

100 Cyberonics — Cyberonics, Inc., 6th Amendment Revised 08. 18. 05

4



--------------------------------------------------------------------------------



 



EXHIBIT “A”
OUTLINE AND LOCATION EXPANSION SPACE
(MAP) [h42368x4236813.gif]

 